     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 1 of 65 Page ID #:648



 1      A. Barry Cappello (CSB No. 037835)        Robert L. Lieff (CSB No. 037568)
        Leila J. Noël (CSB No. 114307)            Elizabeth J. Cabraser (CSB No. 083151)
 2      Lawrence J. Conlan (CSB No. 221350)       Robert J. Nelson (CSB No. 132797)
 3      David L. Cousineau (CSB No. 298801)       Wilson M. Dunlavey (CSB No. 307719)
        CAPPELLO & NOËL LLP                       LIEFF CABRASER HEIMANN &
 4      831 State Street                          BERNSTEIN, LLP
        Santa Barbara, CA 93101-3227              275 Battery Street, 29th Floor
 5      Telephone: (805)564-2444                  San Francisco, CA 94111-3339
 6      Facsimile: (805)965-5950                  Telephone: (415) 956. 1000
                                                  Facsimile: (415) 956. 1008
 7      Lynn Lincoln Sarko
        (Admitted Pro Hac Vice)                   Juli Farris (CSB No. 141716)
 8      KELLER ROHRBACK L.L.P.                    Matthew J. Preusch (CSB No. 298144)
        1201 Third Ave. , Suite 3200              KELLER ROHRBACK L.L.P.
 9      Seattle, WA 98101                         801 Garden Street, Suite 301
10      Telephone: (206) 623-1900                 Santa Barbara, CA 93101
        Facsimile: (206) 623-3384                 Telephone: (805) 456-1496
11                                                Facsimile: (805) 456-1497
12                      Attorneys for Individual and Representative Plaintiffs
13
                                  UNITED STATES DISTRICT COURT
14                              CENTRAL DISTRICT OF CALIFORNIA
15     GREY FOX, LLC a California limited        Case No. 2:16-cv-03157-PSG-JEM
       liability company; MAZ PROPERTIES,
16     INC. , a California Corporation; BEAN
       BLOSSOM, LLC, a California limited        PLAINTIFFS’ AMENDED CLASS
17     liability company; WINTER HAWK, LLC,      ACTION AND INDIVIDUAL
       a California limited liability company,   COMPLAINT FOR DAMAGES AND
18     MARK W. TAUTRIM, individually and         DECLARATORY RELIEF
19     o/b/o the MARK W. TAUTRIM
       REVOCABLE TRUST, LIVE OAK BAZZI DEMAND FOR JURY TRIAL
20     RANCH, L. P. , a California limited
       partnership, JTMT LLC, MIKE and
21     DENISE MCNUTT, individually and on
22     behalf of others similarly situated,

23                      Plaintiffs,
                          v.
24
       PLAINS ALL AMERICAN PIPELINE,
25     L.P. , a Delaware limited partnership,
26     PLAINS PIPELINE, L.P. , a Texas limited
       partnership, and JOHN DOES 1 through 10,
27
                        Defendants.
28
                                                      PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                              1       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 2 of 65 Page ID #:649



 1                                       I.     INTRODUCTION
 2
              Plaintiffs Grey Fox, LLC (“Grey Fox”), MAZ Properties, Inc. (“MAZ”), Bean
 3
       Blossom, LLC (“Bean Blossom”), Winter Hawk, LLC (“Winter Hawk”), Mark W.
 4
       Tautrim, Trustee of the Mark W. Tautrim Revocable Trust (“Tautrim Trust”), Live Oak
 5
       Bazzi Ranch L. P. (“Live Oak”), JTMT, LLC, a California Limited Partnership (“JTMT”),
 6
       and Mike and Denise McNutt, a marital community (“McNutt”), (collectively
 7
       “Plaintiffs”), individually and on behalf of all others similarly situated, allege the
 8
       following against Plains All American Pipeline, L.P. (“Plains All American”) and Plains
 9
       Pipeline, L.P. (“Plains Pipeline”) (collectively “Defendants” or “Plains”), based where
10
       applicable on personal knowledge, information and belief, and the investigation and
11
       research of counsel.
12
                                  II.     NATURE OF THE ACTION
13
              1.     This class action lawsuit is brought on behalf of all persons and entities who
14
       currently own real property subject to an easement for the Pipeline (Lines 901 and 903)
15
       (“Easements”). Each property owner has a written easement contract that contains similar
16
       material terms which provide Plains with limited, narrow access to the properties to take
17
       certain specified actions related to “one pipeline,” i. e. the existing Lines 901 and 903.
18
       Plains installed that one pipeline almost 30 years ago but then failed to maintain it, leading
19
       the pipeline to fail catastrophically and Plains to recognize that the Pipeline was beyond
20
       repair. Plains now claims that its failure to maintain the Pipeline gives it the right to install
21
       a brand-new pipeline in the easements despite (1) the easements’ explicit limitation to one
22
       pipeline and (2) that subjecting the Plaintiffs’ to the construction required to install the
23
       new pipeline would overburden the easements. Plaintiffs bring this suit to protect the
24
       property rights to which they are legally entitled and to preclude Plains’ from imposing
25
       additional burdens on their properties unless and until Plains secures the easements that
26
       are adequate to cover the new burden it seeks to impose.
27
28
                                                              PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                    2         COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 3 of 65 Page ID #:650



 1           2.    Defendants own and operate pipelines that transport crude oil and other
 2     liquids from the California coast to inland refinery markets in California. There are two
 3     pipelines. Line 901 is a 24-inch diameter pipeline that runs essentially east to west for
 4     approximately 10. 7 miles along the Santa Barbara County coastline, from the Las Flores
 5     Canyon Oil & Gas Processing Facility to the Gaviota Pump Station. Line 903 is a 30-inch
 6     diameter pipeline that runs south to north and then east for approximately 128 miles from
 7     the Gaviota Pump Station to the Emidio Station near Bakersfield, in Kern County.
 8           3.    Line 901 delivers all of its crude oil to Line 903 at the Gaviota Pumping
 9     Station, where the two meet. Line 903 then carries the crude from both Lines to Kern
10     County. Defendants control both the Pipeline from their control room in Midland, Texas.
11           4.    Defendants’ Pipeline is shown in the map below published by the Santa
12     Barbara County Energy Division.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                3        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 4 of 65 Page ID #:651



 1              5.     The Pipeline runs through the real properties of Plaintiffs and putative class
 2     members pursuant to written easement contracts (also known as Right-Of-Way Grants).
 3              6.     The Pipeline was constructed in the late 1980’s by Celeron Pipeline
 4     Company of California and operated through its subsidiary All American Pipeline
 5     Company (“AAPC”). The Pipeline went into crude oil service in 1991. Prior to
 6     installation, Celeron drafted and executed easement contracts with the owners of
 7     approximately 120 properties through which the existing Pipeline travels. As the original
 8     properties were further subdivided, the easements now cover approximately 165
 9     properties.
10              7.     At the time the contracts were negotiated, Celeron and AAPC were owned
11     by Wingfoot, a wholly-owned subsidiary of Goodyear. In 1998, Plains Resources, Inc.
12     purchased all outstanding capital stock of AAPC and Celeron from Wingfoot, including
13     all assets, liabilities and results of operations. Plains Resources then created several
14     subsidiaries and partnerships to operate its new assets. Plains Pipeline, LP now owns and
15     operates Lines 901 and 903. Thus, Plains is the successor-in-interest of Celeron.
16              8.     The Easements, negotiated by Plain’s predecessor Celeron and still in effect
17     today, are virtually identical in all respects that are material to this Complaint. Each of
18     the agreements at issue in this Class Action states that it is for the use of “one pipeline,”
19     and expressly allows that Plains shall use the easement for the “maintenance, repair,
20     removal or replacement” of that one Pipeline, or words to that effect.1 The contracts
21     provided a temporary construction easement of up to 100 feet, each of which terminated
22     when construction was completed. The permanent easements then reverted to a width
23
24     1
            To the best of Plaintiffs’ knowledge, there are only four existing easement contracts
25         related to Lines 901 and 903 that do not specify “one pipeline.” Two of these relate to
           permission to install block valves, one is granted by Mobil Oil and one is an amendment
26         that specifically allows for “one additional backup pipeline,” only “at the time of initial
27         construction of the main pipeline at the crossing of the Cuyama River.” These easements
           are not at issue in this Complaint.
28
                                                              PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                     4        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 5 of 65 Page ID #:652



 1     between 25 and 50 feet, but none are wider than that. Twelve of the easement contracts,
 2     relating to twelve of the properties, granted limited right of access along and adjacent to
 3     the permanent easement during temporary periods and only as reasonably necessary for
 4     maintenance, repair, removal, or replacement of the facilities (described as accessory
 5     structures used during construction). In addition, contracts for approximately 130 of the
 6     existing subordinated parcels give property owners the right to require removal of the
 7     Pipeline at the end of its natural life.
 8            9.     Although the Pipeline was approved to transport crude oil, subsequent
 9     testing revealed that Plains used it to transport other toxic chemicals known to pose threats
10     to human health and marine life, including but not limited to Ethylbenzene, Toluene,
11     Xylene and Naphthalene. The pipeline also transported Glutaraldehyde, a biocide used
12     for drilling, fracking and acidizing operations.
13            10.    A properly maintained pipeline will operate for well over 50 years, and each
14     of the Easements provided that Plains would maintain, operate and repair the Pipeline as
15     needed. Plains failed to do so. Defendants also failed to properly monitor the Pipeline’s
16     corrosion levels or to timely make the repairs needed to sustain the reasonably-expected
17     lifespan of the Pipeline. As a result, over the course of its useful life, the Pipeline became
18     severely corroded, thinning from an original thickness of more than 1/3rd of an inch to
19     just 1/16th of an inch in some areas—a five-fold decrease. Third party anomaly testing
20     put Plains on notice of these defects, as did prior repairs to areas adjacent to the eventual
21     rupture location.
22            11.    As a result of Plains’ failures, on the morning of May 19, 2015, the Pipeline
23     ruptured on Plaintiff Grey Fox’s real property (Lot X). Before Defendants managed to
24     shut it off, the Pipeline had discharged more than 140,000 gallons of crude oil on Lot X,
25     even by Plains’ own estimates, although Plaintiffs believe that actual amount discharged
26     was exponentially higher. Oil made its way beyond Grey Fox’s property to other
27     properties, public recreation areas, coastal bluffs, beaches, and the Pacific Ocean.
28
                                                            PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                   5        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 6 of 65 Page ID #:653



 1           12.    Within three days of the Pipeline rupture, on May 21, 2015, the U.S.
 2     Department of Transportation Pipeline and Hazardous Materials Safety Administration
 3     (“PHMSA”) shut down the Pipeline, finding that continued operation of the Pipeline
 4     without corrective measures would be hazardous to life, property, and the environment.
 5           13.    After a one-year investigation, in May 2016, PHMSA issued its Failure
 6     Investigation Report (“FIR”), which concluded that this external corrosion—compounded
 7     by ineffective corrosion protection, failure by Plains to detect or mitigate the corrosion,
 8     and Plains’ failure to timely detect and respond to the pipeline rupture—was the direct or
 9     proximate cause of the Refugio Oil Spill.
10           14.    The corrective measures ultimately required as a result of PHMSA’s
11     investigation include replacement of the Pipeline, improvements to Plains’ Integrity
12     Management Plan (“IMP”), enhancements to leak detection and alarm systems,
13     installation of safety valves and pressure sensors.
14           15.    Plains was also charged and convicted of nine counts of criminal
15     wrongdoing, related to its operation of the Pipeline and the resulting oil spill, including
16     an unprecedented felony conviction for: 1. Knowingly [sic] or reasonably should have
17     known that its actions would cause the discharge of oil into the waters of the state; 2.
18     Knowingly failing to follow a material provision of an applicable oil contingency plan,
19     and; 3. Unlawfully discharging oil or waste to the surface or subsurface waters or land by
20     oil field operations. State of California v. Plains All American Pipeline, L.P , No. 1495091
21     (Santa Barbara Cty. Super. Ct. Sept. 7, 2018).
22           16.    In light of the Pipeline failure, Plains applied for and received approval to
23     convert its Pipeline from an interstate system, regulated by the U.S. Department of
24     Transportation, to an intra-state system, governed by the California Office of the State
25     Fire Marshall (OSFM).
26           17.    Recognizing that its failure to maintain the one pipeline allowed under the
27     easements caused that pipeline to deteriorate beyond reasonable repair or replacement,
28
                                                             PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                   6         COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 7 of 65 Page ID #:654



 1     Plains sought regulatory approval for an entirely new pipeline system. The permit
 2     application for this new system, describes its plan to “abandon the existing pipelines
 3     known as Line 901 and Line 903 in-place and construct a replacement pipeline known as
 4     Line 901 R” and Line 903 R.” This proposed replacement pipeline, of 123. 4 miles, is
 5     intended to follow the same corridor as the existing pipeline, along the same properties.2
 6     See Detailed Construction Description for L901R & L903R Pipelines.3
 7              18.   The Construction Plan contemplates construction of an entirely new pipeline
 8     system, using three separate crews or “spreads,” each utilizing 87 vehicles and more than
 9     200 employees, 13-24 hours per day, six days per week. A fourth crew of 27 employees
10     and 27 vehicles will be utilized to flush, clean and stabilize the existing system before
11     abandoning it in place. Moreover, to the extent any of the property owners who have the
12     right insist on removal, rather than abandonment of the existing pipeline -- yet another
13     crew of 48 vehicles and 66 employees is intended to safely excavate and remove up to
14     77.8 miles of the existing system.4 Even by Plains’ own overly optimistic estimates, this
15     construction process will take 15-21 months with more than 336 vehicles, transporting up
16     to 740 employees, with more than 350 round trips to and from the job site each day.
17              19.   The work to be conducted by the construction crews is ambitious and
18     extensive, to include bulldozers, backhoes, “jack and boring” (i. e. tunneling beneath
19     roads and highways), horizontal directional drilling (tunneling under rivers or other large
20     obstructions), welding, pressure testing, and backfill of resulting trenches.
21
22
       2
23       One section of the new pipeline, near the city of Buellton, will follow a different route
         than its predecessor.
24     3
         See http://sbcountyplanning. org/energy/documents/projects/PlainsPipeline/ Att%20B.
25     9%20Line%20901903%20Pipeline%20Replacement_Construction%20Description_R1.
       pdf
26
       4
27         Plains’ makes no provision to remove any part of the existing Pipeline, unless required
           to do so. Its plan is to “abandon in place” the entire Line 901/903 system.
28
                                                           PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                   7       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 8 of 65 Page ID #:655



 1           20.    The heaviest equipment would remain on site continuously during that
 2     period, requiring thirteen or more primary staging areas, and a construction corridor of
 3     between 100 and 200 feet or more, to accommodate construction, additional “secondary”
 4     staging areas, and to route around existing natural barriers, such as large oak trees. The
 5     permit also seeks a “Permanent Maintenance Corridor” of at least 50 feet, nearly twice
 6     the width of most of the easements along Line 901.
 7           21.    The rights Plains seeks in its permits far exceed those granted through the
 8     Easements. Most notably, every one of the relevant contracts are expressly limited to “one
 9     pipeline.” These Easements do not allow for the construction of an entirely new Pipeline,
10     and certainly do not allow the prolonged and disruptive construction program required
11     for a new pipeline. Moreover, the Permanent Maintenance Corridor Plains describes is
12     larger than the existing easements on many of the properties, including the majority of
13     Line 901 properties, and the Temporary Construction Easement planned extends at least
14     75 to 175 feet beyond all of the current Easements.
15           22.    The requirements for permitted operation of the replacement Pipeline could
16     not be met through repair and continued operation of the existing line, nor does Plains
17     contemplate doing so. But the easement contracts expressly limit Plains to the operation
18     of one pipeline—the pipeline that Celeron installed more than thirty years ago.
19           23.    It is also abundantly clear that Lines 901R and 903R represent an entirely
20     new pipeline system, requiring new permitting, through a new regulatory system. The
21     terms of the Easements and applicable law do not allow Plains to install this new pipeline
22     system.
23           24.    The limitation to one pipeline also reflects that the Easements were only
24     intended to cover a single construction event, which was completed in the early 1990s.
25     The scope of the Easements certainly does not allow, or even contemplate, the
26     overwhelming breadth of the burdens required to install and operate a new pipeline.
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 8        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
     Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 9 of 65 Page ID #:656



 1               25.   The parties know additional access is needed because: 1. Plains’ construction
 2     description in its application requires permanent easements of at least 50 feet and
 3     construction easements of 100 to 190 feet or more, that far exceed the scope of its existing
 4     Easements; 2. the existing Easements provided a temporary increase in the scope of access
 5     to originally install the Pipeline, which then reverted to a smaller, permanent scope after
 6     installation, and; 3. when Defendants attempted to remediate the damage caused by the
 7     spill and replace the recently ruptured section on Grey Fox’s property, as described above,
 8     they discovered they needed access to significantly more of Grey Fox’s property than
 9     prescribed in that easement. Moreover, a second massive construction project in fewer
10     than 30 years vastly exceeds any burden the parties to the easement could have reasonably
11     contemplated.
12               26.   As the original property owners, or bona fide purchasers thereof, Plaintiffs
13     are entitled to receive the benefit of their bargain under their existing contracts, each of
14     which entitled Plains to install, and impose the associated burdens of, only one pipeline.
15               27.   Plaintiffs do not contest the desirability of retiring Lines 901 and 903 and
16     installing a new system with better safety mechanisms, routine maintenance and other
17     features.5 Indeed, the events of May 19, 2015 make clear that such changes are long
18     overdue. The ongoing operation of the improperly maintained and severely corroded
19     Pipeline posed a real and grave risk to the Plaintiffs and their property. But desirability
20     does not give Plains the right to exceed the scope of the Easements to the detriment of
21     Plaintiffs’ property rights, simply because Plains feloniously failed to maintain the one
22     pipeline it was entitled to install. Plaintiffs are entitled to clarify their existing property
23     rights.
24
25
26     5
           Plaintiffs take no position in this litigation as to whether the system proposed by Plains
27         is adequate or meets regulatory guidelines. This question will be addressed by the
           relevant regulatory entities.
28
                                                             PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                    9        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 10 of 65 Page ID #:657



 1         28.      For these reasons, Plaintiffs seek a declaratory ruling, and associated
 2   injunctive relief, that under the Easements: 1. Plains’ proposed Line 901R and 903R
 3   would be an impermissible second pipeline, and; 2. Plains lacks the necessary rights to
 4   perform the construction necessary to install Line 901R and 903R. Plains can only impose
 5   these additional burdens by obtaining easements adequate to cover the additional property
 6   rights they seek for appropriate consideration.
 7         29.      Plaintiffs also seek specific damages for the harm resulting from Plains’ bad
 8   actions. Given Defendants’ failures, the damage that now needs to be repaired and/or
 9   restored is far greater than what would have been required if timely maintenance had been
10   performed. Moreover, the intrusion on Plaintiffs’ real properties is commensurately
11   greater than if Defendants had routinely and timely performed maintenance. For these
12   reasons, Plaintiffs also seek all damages that flow from Defendants’ breach of the
13   easement contracts, failure to maintain the original Pipeline, and interference with
14   Plaintiffs use and enjoyment of their properties. These damages include but are not limited
15   to lost proceeds from the sale of real property, diminished property values, costs of
16   containment and cleanup, losses from injury to property, and loss of use and enjoyment
17   of property.
18         30.      Additionally, Plaintiffs Grey Fox and Bean Blossom bring additional claims
19   on their own behalf to recover the significant economic losses they have incurred and will
20   continue to incur because of Defendants’ oil spill. Before Defendants’ oil spill, the natural
21   environment surrounding these properties was pristine, and the property values reflected
22   their location, natural beauty, and quietude.
23         31.      Before Defendants’ oil spill, Plaintiff Grey Fox’s property and the natural
24   environment surrounding the property was pristine, and the property value reflected its
25   location, natural beauty, and quietude. While Defendants repaired the rupture and cleaned
26   up the petroleum-based material from the surface and soils on and around the spill area
27   on Grey Fox’s Lot X, permanent and continuing contamination in the area is likely. The
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                10        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 11 of 65 Page ID #:658



 1   ability to use the property has been severely impaired. Plaintiff Grey Fox suffered
 2   continuing physical damages to the property despite remediation efforts. Moreover,
 3   Plaintiff Grey Fox suffers not only present injury, but continuing harm, given the on-
 4   going uncertainty regarding the installation of the new Pipeline, and the nearly three-year
 5   construction and installation process.
 6         32.    Plaintiffs Grey Fox and Bean Blossom have both made all reasonable efforts
 7   to market and sell their properties since the spill occurred, without success. The reduction
 8   in market value and complete loss of marketability is the direct result of Defendants’
 9   actions. Given the rupture, spill, and condition of the Pipeline, Plaintiffs Grey Fox and
10   Bean Blossom’s, properties are currently unsaleable. As a result, both plaintiffs have been
11   forced to continue funding costs that they would not have otherwise had to pay, had they
12   been able to sell the properties in a timely manner. Both Plaintiffs must continue carrying
13   the additional risks of future rupture and resulting loss of use and unanticipated costs.
14         33.    Plaintiffs Grey Fox and Bean Blossom have incurred fees, costs, and
15   expenses related to the spill, suffered damage to their ongoing efforts to commercially
16   market its property, and suffered stigma and reputational damages that have been and will
17   continue to negatively impact the value, marketability, desirability, and ultimate sale price
18   of their properties.
19         34.    This Complaint does not supplant the currently pending Plaintiffs’ Corrected
20   Consolidated Second Amended Complaint in Andrews (formerly, Cheverez) v. Plains All
21   American Pipeline, L.P., No. 2:15-CV-04113 (C. D. Cal. ), which asserts tort and
22   statutory claims on behalf of all persons or businesses in the United States that claim
23   economic losses, or damages to their occupations, businesses, and/or property as a result
24   of Defendants’ May 19, 2015 oil spill from Line 901. Rather, this case asserts (1) claims
25   arising out of easement agreements on behalf of all persons and entities who own real
26   property through which the Pipeline crosses, and (2) individual claims on behalf of
27   Plaintiffs Grey Fox, Bean Blossom, MAZ, and Winter Hawk.
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                11       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 12 of 65 Page ID #:659



 1                                        III.   PARTIES
 2         35.    Plaintiffs are owners of property that is subject to an easement for Plains’
 3   existing Pipeline (Lines 901 and 903). Each of these Plaintiffs is an original owner, who
 4   negotiated its easement directly with Plains or its predecessor-in-interest, Celeron, or a
 5   bona fide purchaser of properties that were subject to existing easements at the time of
 6   purchase. Each of the easement contracts specified that they allowed only “one pipeline.”
 7   A bona fide purchaser for value, who acquires his interest in real property without notice
 8   of another’s asserted rights in the property, takes the property free of such unknown rights.
 9    Plaintiffs Grey Fox LLC, MAZ Properties, Inc, Bean Blossom, LLC, and Winter
                                     Hawk LLC
10
           36.    Plaintiff Grey Fox, LLC is a California limited liability company with its
11
     principal place of business in Goleta, California. It owns real property located in Santa
12
     Barbara County, California sometimes referred to as Lot X of El Rancho Tajiguas. Lot X
13
     is burdened with an easement for the Pipeline. The May 2015 rupture of the Pipeline
14
     occurred on Lot X. Lot X has been continuously listed and marketed for sale for more
15
     than a year, but remains unsold.
16
           37.    Plaintiff MAZ Properties, Inc. is a California corporation with its principal
17
     place of business in Goleta, California. It owns real property located in Santa Barbara
18
     County, California portions of which are sometimes referred to as Lot J and Lot B of El
19
     Rancho Tajiguas. Lot J and Lot B are burdened with easements for the Pipeline.
20
           38.    Bean Blossom, LLC is a California limited liability company with its
21
     principal place of business in Goleta, California. It owns real property located in Santa
22
     Barbara County, California sometimes referred to as Lot H of El Rancho Tajiguas. Lot H
23
     is burdened with an easement for the Pipeline. Lot H has been listed and marketed for
24
     sale continuously since the Oil Spill occurred, but remains unsold.
25
           39.    Winter Hawk, LLC is a California limited liability company with its
26
     principal place of business in Goleta, California. It owns real property located in Santa
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 12      COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 13 of 65 Page ID #:660



 1   Barbara County, California portions of which are sometimes referred to as Lot C of El
 2   Rancho Tajiguas. Lot C is burdened with an easement for the Pipeline.
 3         40.       MAZ originally acquired what is commonly known as El Rancho Tajiguas.
 4   After the acquisition, MAZ executed a Right-Of-Way Grant and then an Amendment to
 5   the Right-Of-Way Grant. (See Ex. 1 [Right-Of-Way Grant] and Ex. 2 [Amendment]
 6   attached hereto and incorporated herein by reference and hereby made a part of the record
 7   hereof). This private contract easement allows the Pipeline to run through the southern
 8   section of El Rancho Tajiguas, along the Pacific Coast.
 9         41.       El Rancho Tajiguas was and is comprised of approximately 24 legal parcels
10   of land, or Lots, and MAZ subsequently transferred some of the Lots to limited liability
11   companies. MAZ kept its interest in Lot B and Lot J and transferred Lot X to Grey Fox,
12   Lot H to Bean Blossom, and Lot C to Winter Hawk. MAZ’s original Right-Of-Way Grant
13   and Amendment for El Rancho Tajiguas currently applies to Lots B, J, X, H, and C. The
14   Right of Way Grant and Amendment executed by MAZ, applies to all of the properties
15   conveyed to Plaintiffs Grey Fox, Bean Blossom and Winter Hawk (collectively, “MAZ
16   Properties”). The easements that apply to the properties of the other members of the Class
17   (collectively, “Easements”) are similar in all material respects to the relevant provisions
18   contained in the El Rancho Tajiguas easement.
19         42.       Plaintiff MAZ is an original owner, who negotiated its easement directly
20   with Plains or its predecessor-in-interest, Celeron. The easement contract specified that it
21   allowed only “one pipeline,” and Plaintiff MAZ relied on this language when negotiating
22   the contract.
23      Plaintiff Mark W. Tautrim, Trustee of the Mark W. Tautrim Revocable Trust
24         43.       Plaintiff Mark W. Tautrim, Trustee of the Mark W. Tautrim Revocable Trust
25   is a citizen of California and owner of the property known as Orella Ranch, 12750 Calle
26   Real, Goleta, California (“the Tautrim Property”). The Tautrim Property is burdened with
27   an easement for the Pipeline.
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                13       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 14 of 65 Page ID #:661



 1         44.    The Tautrim Property has been owned and managed by members of the
 2   Tautrim family for multiple generations. In 1988, joint-owners Karl W. Tautrim, Luzena
 3   E. Tautrim, Martin Tautrim, Marion F. Tautrim, Deborah D. Tautrim and Plaintiff Mark
 4   W. Tautrim executed a Right-of-Way Grant. (See Ex. 3 [Right-of-Way Grant No. 88-
 5   050104], attached hereto and incorporated herein by reference and hereby made a part of
 6   the record hereof). This private contract easement allows the Pipeline to run alongside the
 7   eastern boundary and then through the southern section of the Tautrim Property.
 8         45.    Subsequently in 1994, then joint-owners Karl W. Tautrim, Trustee of the
 9   Tautrim Trust dated March 2, 1990, Martin Tautrim and Marion F. Tautrim, and Plaintiff
10   Mark W. Tautrim executed an Amendment to the Right-of-Way Grant clarifying minor
11   deviations in the location of the Pipeline on the property. (See Ex. 4 [Amendment No. 1
12   to ROW 94-026564] attached hereto and incorporated herein by reference and hereby
13   made a part of the record hereof). Following a series of intra-family transfers, the property
14   came to be solely owned by Plaintiff Mark W. Tautrim as Trustee of the Mark W. Tautrim
15   Revocable Trust.
16         46.    Plaintiff Mark W. Tautrim was an original joint owner of the Tautrim
17   Property, who negotiated the easement directly with Plains or its predecessor-in-interest,
18   Celeron. The easement contract specified that they allowed only “one pipeline.”
19                             Plaintiff Live Oak Bazzi Ranch, L.P.
20         47.    Live Oak Bazzi Ranch, L.P. (“Live Oak”) is a California domestic limited
21   partnership and owner of the property known as Live Oak Bazzi Ranch (“the Bazzi
22   Property”). The Bazzi Property is burdened with an easement for the Pipeline.
23         48.    The Bazzi Property has been owned by members of the Bazzi family for
24   approximately sixty years, during which it has been used for farming, cattle ranching and
25   the operation of a shale quarry. In 1986, then-owners Maria Bazzi and her twin daughters,
26   Angelina Bazzi Daniels and Martha Bazzi Marsango, individually and as Trustees under
27   the Last Will and Testament of Abbondio Bazzi, executed a Right-of-Way Grant. (See
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                14       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 15 of 65 Page ID #:662



 1   Ex. 5 [Right-of-Way Grant No. 87-005709] attached hereto and incorporated herein by
 2   reference and hereby made a part of the record hereof). This private contract easement
 3   allows the Pipeline to run through the eastern section of the Bazzi Property.
 4         49.    In 2002, the property was conveyed to Live Oak Ranch, a California general
 5   partnership between the four grandchildren of Abbondio and Maria Bazzi. In 2015, the
 6   property was conveyed from the general partnership to its present owner, Live Oak Bazzi
 7   Ranch, L. P., a limited partnership whose membership interests are held by the four
 8   surviving grandchildren of Abbondio and Maria Bazzi.
 9                                    Plaintiff JTMT LLC
10         50.    Plaintiff JTMT LLC is a California limited liability corporation and current
11   owner of the property known as J T Ranch at 9660 Foxen Canyon Road, Santa Maria,
12   California. The J T Ranch property is burdened by an easement for the Pipeline.
13         51.    In 1987, then-owners of the property, Josephine Giorgi, individually and as
14   Trustee of the Natele Giorgi Trust and Albert V. Giorgi, as Trustee of the Natale Giorgi
15   Trust executed a Right-of-Way Grant. (See Ex. 6 [ROW Grant 87-005710] attached
16   hereto and incorporated herein by reference and hereby made a part of the record hereof).
17   Approximately one year later, a Correction Right-of-Way Grant was executed between
18   the same parties. (See Ex. 7 [Correction ROW Grant 88-013274] attached hereto and
19   incorporated herein by reference and hereby made a part of the record hereof). These
20   private contract easements allow the Pipeline to run through the south-west section of the
21   property.
22         52.    In 1991, the property was purchased by Marvin and Paulette Teixeira for the
23   sum of $1,300,000. 00. In 2003, the property was conveyed to J T Ranch L.P., a California
24   limited partnership, the general partner of which is MPT Enterprises, LLC, a California
25   limited liability corporation established and managed by Marvin and Paulette Teixiera.
26   Two years later, the property was conveyed from J T Ranch L.P. to its current owner,
27
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                              15        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 16 of 65 Page ID #:663



 1   JTMT, LLC, a California limited liability corporation established and managed by Marvin
 2   and Paulette Teixeira for the purpose of ownership and management of the property.
 3         53.    Plaintiff JTMT LLC is a bona fide purchaser of a property that was subject
 4   to an existing easement at the time of its purchase. The easement contract to which its
 5   property was subjected specified that it allowed only “one pipeline”, and Plaintiff JTMT
 6   LLC took the property for value without notice of any claim that the easement allowed
 7   the installation of a second pipeline.
 8                              Plaintiffs Mike and Denise McNutt
 9         54.    Plaintiffs Mike and Denise McNutt are citizens of California and owners of
10   the property known as 50 Pine Canyon Rd, Santa Maria, California (“McNutt Property”).
11   The McNutt Property is burdened by an easement for the Pipeline.
12         55.    In 1984, then-owners D. M. Wilson and Eleanor Wilson executed a Right-
13   of-Way Grant (See Ex. 8 [ROW Grant 84-062027] attached hereto and incorporated
14   herein by reference and hereby made a part of the record hereof). The private contract
15   easement allows the Pipeline to run through the north-west section of the property.
16         56.    Twelve years later, Plaintiffs Mike and Denise McNutt purchased the
17   property for $160,000. 00. Plaintiffs Mike and Denise McNutt are bona fide purchasers
18   of a property that was subject to an existing easement at the time of its purchase. The
19   easement contract to which their property is subjected specified that it allowed only “one
20   pipeline” and Plaintiffs Mike and Denise McNutt purchased their property for value
21   without notice of any claim that the easement allowed the installation of a second pipeline.
22                                            Defendants
23         57.    Defendant Plains All American Pipeline, L.P. is a limited partnership formed
24   in Delaware with its headquarters and principal place of business in Houston, Texas.
25   Under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d)(10),
26   Defendant Plains All American, an unincorporated association, is therefore a citizen of
27   Delaware and Texas.
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                16       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 17 of 65 Page ID #:664



 1         58.    Defendant Plains All American operates through or on behalf of: PAA GP
 2   LLC, a limited liability company formed in Delaware with its headquarters and principal
 3   place of business in Houston, Texas; Plains AAP, L.P. (“AAP”), a limited partnership
 4   formed in Delaware with its headquarters and principal place of business in Houston,
 5   Texas, that is the sole member of PAA GP LLC; Plains All American GP LLC (“GP
 6   LLC”), a limited liability company formed in Delaware with its headquarters and
 7   principal place of business in Houston, Texas; Plains GP Holdings, L.P. (“PAGP”), a
 8   limited partnership formed in Delaware with its headquarters and principal place of
 9   business in Houston, Texas, that is the sole member of GP LLC; and PAA GP Holdings
10   LLC, a limited liability company formed in Delaware with its headquarters in Houston,
11   Texas, that is the general partner of PAGP. As each of these entities are unincorporated
12   associations, pursuant to CAFA, 28 U.S.C. §1332(d)(10), they are each a citizen of
13   Delaware and Texas.
14         59.    Defendant Plains Pipeline, L. P. is a limited partnership formed in Texas
15   with its headquarters and principal place of business in Houston, Texas. Defendant Plains
16   Pipeline is a subsidiary of Defendant Plains All American. Pursuant to CAFA, 28 U.S.C.
17   §1332(d)(10), Defendant Plains Pipeline, an unincorporated association, is therefore a
18   citizen of Texas. Plains Pipeline, L.P. is operated by its general partner, Plains GP, LLC,
19   and its limited partner, Plains Marketing, L. P. Plains GP, LLC is a Texas LLC with its
20   headquarters and principal place of business in Texas. Plains Marketing, L.P. is a Texas
21   Limited Partnership with its headquarters and principal place of business in Texas.
22         60.    Defendants John Does 1 through 10, are Plains-related corporations or
23   partnerships, the names and addresses of which are currently unknown.
24         61.    Defendants (collectively, “Plains”), have common proprietary interests,
25   ownership interests, or joint ventures with each other, are directly related to or are
26   affiliated with each other, and are involved with the ownership, operation, and
27   maintenance of the Pipeline.
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               17       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 18 of 65 Page ID #:665



 1                             IV.     JURISDICTION AND VENUE
 2         62.    This Court has jurisdiction over this class action pursuant to CAFA, 28
 3   U.S.C. §1332(d), because at least one class member is of diverse citizenship from one
 4   defendant; there are more than 100 class members; and the aggregate amount in
 5   controversy exceeds $5 million, exclusive of interest and costs.
 6         63.    This Court also has jurisdiction over this individual action pursuant to 28
 7   U.S.C. §1332(a) and (c), because the matter in controversy between Plaintiff Grey Fox
 8   and Defendants exceeds the sum or value of $75,000, exclusive of interest and costs, and
 9   is between citizens of different States.
10         64.    This Court has personal jurisdiction over Defendants because they are
11   registered to conduct business in California, have property interests in California, and
12   have sufficient minimum contacts with California.
13         65.    Venue is proper in this District under 28 U.S.C. §1391 because a substantial
14   part of the events or omissions giving rise to the claims occurred and/or emanated from
15   this District, because a substantial part of the property involved is situated in this District,
16   and because Defendants have caused harm to Class members residing in this District.
17                                V.     BACKGROUND FACTS
18   A.    Easement Contracts Require Defendants To Maintain The Pipeline And Not
           Interfere With Plaintiffs’ Use And Enjoyment Of Their Land
19
           66.    The Pipeline was constructed in the late 1980s and went into crude oil service
20
     in 1991. Prior to installation, Defendants’ predecessor, Celeron Pipeline Company of
21
     California, drafted easement contracts (or Right-Of-Way Grants) for each of the
22
     properties through which the Pipeline would travel. Celeron and the property owners
23
     executed the easement contracts (collectively, “Easements”).
24
           67.    At the time the contracts were negotiated, Celeron and AAPCwere owned
25
     by Wingfoot, a wholly-owned subsidiary of Goodyear. In 1998, Plains Resources, Inc.
26
     purchased all outstanding capital stock of AAPC and Celeron from Wingfoot, including
27
28
                                                           PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 18        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 19 of 65 Page ID #:666



 1   all assets, liabilities and results of operations. Plains Resources then created several
 2   subsidiaries and partnerships to operate its new assets. Plains Pipeline, LP now owns and
 3   operates Lines 901 and 903. Thus, Plains is the successor-in-interest of Celeron.
 4         68.    The Easements negotiated by Plains’ predecessor Celeron, still in effect
 5   today, are virtually identical in all respects that are material to this Complaint. Each of
 6   the agreements states that it is for the use of “one pipeline,” and expressly allows that
 7   Plains shall use the easement for the “maintenance, repair, removal or replacement” of
 8   that one Pipeline, or words to that effect.
 9         69.    In each easement contract, the grantor property owners granted the grantee
10   oil company a non-exclusive right-of-way and easement, with the right of ingress and
11   egress incidental thereto, to take certain actions related to one pipeline (e. g. , “to survey,
12   lay, maintain, operate, repair, replace, and remove one underground pipeline and
13   appurtenances thereto for the transportation of oil, gas, water and other substances”), on,
14   over, through, under and across a portion of the grantor’s land. (See Ex. __, El Rancho
15   Tajiguas Right-Of-Way, at p. 1. )
16         70.    The grantor property owners did not convey any rights not contained in the
17   easements
18         71.    In the approximately thirty years since the Easements were negotiated, many
19   of the properties changed ownership. In each instance, the purchasers acquired the parcels
20   subject to the Easements and without knowledge of Plains’ claims that the Easements
21   allowed it to install a new pipeline that would subject each parcel to well over a year of
22   destruction, and other disruptions. Thus, the purchasing plaintiffs were each bona fide
23   purchasers of the subject properties.
24         72.    Similarly, Defendants, who purchased all assets and liabilities of Celeron
25   and its All American Pipeline, are successors-in-interest to Celeron and thus subject to
26   the same obligations and responsibilities that existed when Celeron negotiated the
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                   19     COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 20 of 65 Page ID #:667



 1   contracts, including the obligation to adequately maintain the Pipeline, and the limitation
 2   to install and maintain only “one pipeline,” i. e. the existing Line 901 and 903.
 3          73.    The easement contracts provided a temporary construction easement of up
 4   to 100 feet, each of which terminated when construction was completed. The permanent
 5   easements then reverted to a width of just 25 feet, like the easement applicable to the
 6   MAZ Properties. Id. Some of the contracts, including those held by Plaintiffs Mike and
 7   Denise McNutt, provide permanent easements of up to 50 feet, but none are wider than
 8   that. Twelve of the easement contracts, include temporary right of access along and
 9   adjacent to the permanent easement as may be reasonable necessary for maintenance,
10   repair, removal, or replacement of the facilities (described as accessory structures used
11   during construction), like Plaintiff Tautrim. In addition, approximately 130 of the existing
12   subordinated parcels, including Plaintiff Live Oak Bazzi Ranch L.P., give owners the
13   right to require removal of the Pipeline at the end of its natural life.
14          74.    Notably, however, not one of these agreements contemplates or allows the
15   construction of an entirely new separate Pipeline system, subject to jurisdiction of a
16   separate regulatory body. And not one of these agreements contemplates or allows the
17   extensive and intrusive construction Plan that, as Plains’ acknowledges in its permitting
18   application, is necessary in order to comply with current safety measures and standards
19   the government now requires in order to open the pipeline. Plaintiffs seek declaratory and
20   injunctive relief to clarify just that.
21   B.     Defendants Are Also Contractually Required To Indemnify And Hold
            Plaintiffs Harmless For Any Claims Arising From The Spill Or The
22
            Subsequent Remediation
23          75.    The spill also triggered certain contractual indemnity obligations under the
24   Easements. In each easement contract, the grantee oil company assumed all risks of and
25   agreed to indemnify and hold the grantor property owner harmless from and against all
26   claims and losses relating to the Pipeline, unless those claims or losses were a direct result
27   of the grantor property owner’s negligence. Id. at p. 2. )
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 20       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 21 of 65 Page ID #:668



 1         76.    Additionally, after the spill, Plaintiff Grey Fox and Plains entered into a
 2   Temporary Property Access and Remediation Agreement, in which Plains further agreed
 3   to protect, indemnify, defend, and hold Grey Fox harmless from and against any and all
 4   damages, demands, claims, losses, liabilities, injuries, penalties, fines, liens, judgments,
 5   suits, actions, investigations, proceedings, costs or expenses whatsoever (including,
 6   without limitation, reasonable attorneys’ and experts’ fees) arising out of or relating to
 7   any physical harm, physical or property damage or personal injury or death caused by
 8   Plains’ remediation work or the rupture and release of crude oil from the Pipeline on Lot
 9   X. (See Ex. 9, Temporary Property Access and Remediation Agreement, at ¶ 8. )
10   C.    The May 2015 Rupture of Defendants’ Pipeline Spilled Toxic Crude Oil
           Onto Grey Fox’s Lot X, Onto The Beach, And Into The Pacific Ocean
11
12         77.    On the morning of May 19, 2015, at approximately 10:55 a. m. , the Pipeline
13   ruptured on Grey Fox’s private property (Lot X) near Refugio State Beach, spilling toxic
14   oil onto the property, onto the coastal bluffs, onto the beach, and into the Pacific Ocean.
15         78.    As the crude oil poured out of the ruptured pipe, motorists on U.S. 101,
16   neighbors and beachgoers became overwhelmed by the stench of oil. At approximately
17   11:30 a. m. the Santa Barbara County Fire Department responded to reports of the noxious
18   odors and arrived to find oil flowing freely from the Pipeline, through a storm drain under
19   the transportation corridor containing U.S. 101 and railroad tracks operated by Union
20   Pacific, across the beach, and into the Pacific Ocean. Oil continued to spill from the

21   Pipeline until approximately 3 p. m.

22         79.    Defendants did not promptly act to respond to signs of the Pipeline’s failure

23   or notify relevant government agencies. As the two United States Senators from

24   California stated in a letter to Defendants, “we are concerned that Plains Pipeline may not

25   have detected this spill or reported it to federal officials as quickly as possible, and that

26   these delays could have exacerbated the extent of the damage to the environment.” The

27   senators called Defendants’ response “insufficient.”

28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                21       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 22 of 65 Page ID #:669



 1         80.    Indeed, as reported by the Los Angeles Times, it appears that “chaos and
 2   delay marked the initial hours after [the] pipeline burst.” According to Defendants’
 3   response to the senators’ letter, Plains personnel were unable to timely notify federal spill
 4   response officials or communicate with other Plains representatives due to in part
 5   “distractions” at the spill site. Defendants’ on-site employee dispatched to respond to the
 6   emergency was reduced to using a shovel to try to build a berm to contain the spill.
 7         81.    According to federal investigators, one of Plains’ representatives told
 8   officials who first responded to reports of an oil spill that he did not think it came from
 9   Line 901, which is on the opposite side of the interstate transportation corridor from the
10   ocean. In fact, it was several hours before Defendants officially notified local, state, or
11   federal spill response officials, even though Defendants’ representatives were conducting
12   a spill response drill nearby that very morning.
13         82.    Witnesses who visited Refugio State Beach on the night of the spill reported
14   little or no response. Even the next day, as professional clean-up crews began responding
15   to the oil contaminating Refugio State Beach, the response efforts at other nearby beaches
16   were left to volunteers with little or no training or protective equipment, some using
17   nothing but shovels and five-gallon buckets in attempts to remove thousands of gallons
18   of crude oil from the sand and sea.
19         83.    The delayed and inadequate response runs contrary to Defendants’ oil spill
20   response plan, which assured state regulators that a spill from Line 901 was “extremely
21   unlikely.” Defendants also assured regulators that it would take no longer than 15 minutes
22   to discover and shut off the source of any spill. In fact, Defendants continued to operate
23   Line 901 for more than 30 minutes after it initially ruptured and waited hours more before
24   officially notifying federal responders of the rupture.
25         84.    Indeed, a California jury unanimously found Plains guilty because it
26   “knowingly [sic] or reasonably should have known that its actions would cause the
27   discharge of oil into the waters of the State” a felony crime. Plains was also convicted of
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                22       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 23 of 65 Page ID #:670



 1   eight criminal misdemeanors, including knowingly failing to follow a material provision
 2   of an applicable oil contingency plan, and unlawfully discharging oil or waste to the
 3   surface or subsurface waters or land by oil field operations, as well as several counts for
 4   resulting death of marine life. State of California v. Plains All American Pipeline, L. P. ,
 5   No. 1495091 (Cal. Super. Ct. Sept. 7, 2018).
 6         85.    The spill polluted Grey Fox’s Lot X and impaired the ability of all property
 7   owners along the length of the Pipeline to use and enjoy their land. The oil spill also
 8   presented a serious risk to human life. The Santa Barbara County Health Department
 9   recommended that residents avoid all areas affected by the spill, but U.S. Route 101, a
10   major interstate highway, runs through and adjacent to the spill area. The County called
11   Refugio Beach a “Hazmat area.” The County also warned that direct contact with oil,
12   inhalation of fumes, or ingestion of contaminated fish or shellfish can cause skin irritation,
13   nausea, vomiting, and other illnesses.
14         86.    Following the spill, the group Water Defense collected oil and water samples
15   to test for chemicals that could be harmful to the public. Although the Pipeline had been
16   approved to transport crude oil, the testing revealed that the Pipeline also carried – and
17   Line 901 spilled – toxic chemicals known to pose severe threats to human health and
18   marine life, including but not limited to, Ethylbenzene, Toluene, Xylene, and
19   Naphthalene. Those tests also confirmed the presence of Glutaraldehyde, a biocide used
20   in drilling, fracking, and acidizing injections.
21         87.    Long term, the extent of the impact that occurred may be as-yet-unknown,
22   but it is no less certain. Even with the best spill response, toxic oil will remain in the
23   environment for a long time, continuing to harm the environment. Recently, five years
24   after the Deepwater Horizon oil spill in the Gulf of Mexico, officials assessing the damage
25   to that ecosystem said, “the environmental effects of this spill is likely to last for
26   generations.” This spill, too, may cause long-lasting environmental and economic
27   impacts.
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                23        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 24 of 65 Page ID #:671



 1         88.    The Santa Barbara News-Press reported that, as of late June 2015, the “most
 2   tedious” portions of the clean-up area remained uncleaned, and cleanup costs had
 3   exceeded $92 million. By January 2016, only a small fraction of the oil – 14,267 gallons
 4   of an oil/water mix – had been recovered, and more than 430 oiled birds and mammals
 5   had been observed.
 6   D.    The May 2015 Rupture Exposed The Dangerous Conditions Of The Entire
           Pipeline
 7
           1.     The Root Cause Of The Rupture Was External Corrosion
 8
           89.    On May 19, 2016, PHMSA issued its FIR regarding the Refugio Oil Spill
 9
     that identified external corrosion as the root cause of the Pipeline rupture.
10
           90.    The Pipeline is coated with coal tar urethane and covered with foam
11
     insulation and a tape wrap over the insulation. Shrink wrap sleeves, which provide a
12
     barrier between the steel pipeline and soil, are present at all of the pipe joints on Line 901
13
     and multiple locations on Line 903. Both Lines carry low API gravity crude oil at a
14
     temperature of approximately 135 degrees Fahrenheit.
15
           91.    After the rupture, a third party performed a metallurgical analysis and
16
     concluded that the rupture “occurred at an area of external corrosion that ultimately failed
17
     in ductile overload under the imposed operating pressure. The morphology of the external
18
     corrosion observed on the pipe section is consistent with corrosion under insulation
19
     facilitated by wet-dry cycling.” In other words, moisture is getting between the pipe and
20
     insulation, the insulation does not allow the moisture to evaporate fast enough, the pipe
21
     does not dry properly, the pipe corrodes from the outside, and the corrosion materially
22
     compromises the integrity of the structure of the pipe, allowing for a rupture.
23
           92.    Because of the external components of the Pipeline, Defendants should have
24
     known that exterior corrosion was a risk and should have more competently monitored
25
     and maintained it. Instead, Defendants created a dangerous situation that can be made safe
26
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                24        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 25 of 65 Page ID #:672



 1   only by replacing the entire Pipeline. Unlike internal corrosion, external corrosion cannot
 2   be repaired from the inside. An externally corroded pipe must by dug up and replaced.
 3         2.     The Entire Pipeline Is Riddled With Additional Anomalies
 4         93.    The point-of-rupture is not the only corroded portion of the Pipeline. The
 5   entire Pipeline is riddled with additional anomalies known to Plains, further threatening
 6   another disaster comparable to or worse than the May 19, 2015 spill.
 7         94.    Plains’ existing corrosion control system is not preventing external corrosion
 8   of the pipe under the insulation, and the frequency and extent of corrosion anomalies are
 9   only increasing.
10         95.    In May 2016, the U.S. Department of Transportation Pipeline Hazardous
11   Materials Safety Administration issued its FIR (“Report”) on the Pipeline. It found that
12   the proximate or direct cause of the Spill was external corrosion that this the Pipeline to
13   an unsustainable level.6 The Report details how the Pipeline (consisting of both Line 901
14   and Line 903) was severely corroded. PHMSA’s Report shows that data from Plains’ “in-
15   line inspections” of Line 901 “show a growing number of corrosion anomalies on Line
16   901,” increasing from 12 areas of metal loss of 40 to 59 percent to 80 such areas, 2 areas
17   of metal loss of 60 to 79% to 12 such areas, and 0 areas of metal loss greater than 80% to
18   two such areas from 2007 to May 2015. Id. at 13. Because Line 903 has “similar corrosion
19   characteristics,” PHMSA shut down both lines.7
20         96.    While these numbers are disturbing, they are also understated. The May 2015
21   survey, for instance, did not accurately report the full extent of external corrosion in the
22   area of the spill, and it did not accurately report the full extent of external corrosion
23
24
     6
25    See Report at p. 3; available at https://www. phmsa. dot. gov/sites/phmsa. dot.
       gov/files/docs/PHMSA_Failure_Investigation_Report_Plains_Pipeline_LP_Line_901_
26     Public. pdf.
     7
27     See https://www. reuters. com/article/plains-all-amer-pipeline-california-
       idUSL1N1382UV20151113.
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               25        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 26 of 65 Page ID #:673



 1   anomalies consistently compared to field measurements of all anomalies investigated
 2   after the spill.
 3          97.    Defendants also failed to monitor and maintain the Pipeline’s cathodic
 4   protection system. Though the system is supposed to prevent or reduce corrosion even
 5   when moisture makes it through to the Pipeline, it did not function correctly.
 6          98.    In 2003 PHMSA alerted pipeline owners and operators, including
 7   Defendants, of stress corrosion cracking (SCC) as a potential risk and the assessment and
 8   remediation measures that should be performed.
 9          99.    SCC or environmentally-assisted cracking can be induced on a pipeline from
10   the combined influence of tensile stress and a corrosive medium. SCC is commonly
11   associated with disbonded coatings. Disbonded coatings may prevent the cathodic
12   protection currently used for corrosion control from reaching the pipe surface and allow
13   an SCC-susceptible environment to form between the pipe and coating. Tape coatings and
14   shrink wrap sleeves are both susceptible to disbondment, which reduces the efficacy of
15   the cathodic protection system and may lead to corrosion and possibly environmentally
16   assisted cracking or SCC.
17          100. Although these types of coatings and sleeves are present on the Pipeline,
18   PHMSA’s findings indicate that Plains did not factor in the insulation of the Pipeline
19   when determining the protection level supplied by its cathodic protection system.
20   Cathodic protection is required by Federal pipeline safety regulations to prevent external
21   corrosion of the Pipeline. Historical records, however, reveal that Defendants supplied a
22   cathodic protection level sufficient to protect non-insulated, coated steel pipe, but
23   insufficient to protect the Pipeline, which is insulated.
24          101. The May 2015 rupture and the resulting environmental disaster exposed the
25   dangerous condition of the entire Pipeline running through Plaintiffs’ properties. It also
26   exposed Defendants’ systemic failure to properly monitor and maintain the Pipeline.
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                26        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 27 of 65 Page ID #:674



 1          102. The Pipeline, which transports crude with toxins (including unauthorized
 2   toxins) under high pressure through private property and in close proximity to residential
 3   areas and drinking water resources, was an immediate and ultrahazardous risk and serious
 4   danger to Plaintiffs and putative class members. This hazardous activity created a zone of
 5   danger to Plaintiffs.
 6          103. The Pipeline was, and is, in an unsafe condition, as regulators have held.
 7          104. After a one-year investigation, in May 2016, PHMSA issued its Failure
 8   Investigation Report (“FIR”), which concluded that this external corrosion was the direct
 9   or proximate cause of the Line 901, coupled with ineffective corrosion protection, failure
10   by Plains to detect or mitigate the corrosion, and Plains’ failure to timely detect and
11   respond to the oil spill.
12          105. The corrective measures ultimately required as a result of PHMSA’s
13   investigation include replacement of the Pipeline, improvements to Plains’ IMP,
14   enhancements to leak detection and alarm systems, installation of safety valves and
15   pressure sensors. These features are unachievable with the existing Pipeline, and Plains
16   has acknowledged as much in its permitting proposal to abandon the existing interstate
17   Pipeline and construct an entirely new intrastate pipeline system, to be known as Line
18   901R and 903R.
19   E.     Defendants Cannot Repair and/or Restore The Pipeline Within The
            Parameters Of The Easements
20
            106. The Easements held by Plains, do not allow, or even contemplate, the
21
     installation of a second separate and brand-new pipeline system along the existing
22
     easement corridor. The existing permanent easements do not provide the 100 to 190 feet
23
     (or more) that Plains requires during construction and related primary and secondary
24
     staging areas. Indeed, many of the easements do not even offer the 50 ft corridor that
25
     Plains wishes to maintain.
26
27
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                              27        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 28 of 65 Page ID #:675



 1         107. For example, when Defendants attempted to restore the ruptured section on
 2   Lot X, they discovered that they needed access to more of Grey Fox’s property than is
 3   prescribed in the easement. Plains and Grey Fox then had to negotiate a Temporary
 4   Property Access and Remediation Agreement to allow Plains greater access than
 5   prescribed in the easement. (See Ex. 9, Temporary Property Access and Remediation
 6   Agreement. )
 7         108. The Easements limit Defendants’ access along the entire Pipeline. As the
 8   easement owner, Defendants have no right to use any more than the prescribed amount of
 9   land to repair and/or restore the Pipeline.
10         109. Any additional access creates a new burden on Plaintiffs’ servient tenement
11   or materially increases the existing burden. Neither is allowed without Plaintiffs’ consent
12   or an easement acquired through eminent domain. If Defendants were allowed to expand
13   the Easements’ scope unilaterally, Defendants would be impermissibly taking Plaintiffs’
14   property without compensation.
15         110. Moreover, none of the easements provide for the installation of a second
16   pipeline system in the existing easement. Rather, this new system requires an entirely new
17   set of easement contracts or amendments, to reflect the new burden placed on the existing
18   pipeline corridor and the impact on the remainder of each parcel of Property.
19         111. Nor do the Easements contemplate or allow the additional burden of the
20   three-year, 6 to 7 days per week, 13-24 hour per day, multi-phase construction project
21   necessary to install a second pipeline. Plaintiffs, and the class whom they seek to
22   represent, are entitled to control activities that impact their properties, and to receive
23   adequate compensation for the violent disruption to their ownership rights Plains seeks to
24   impose.
25         112. Therefore, while Defendants have a right to maintain a safe Pipeline within
26   the scope of the existing Easements, they have no right to use their original decision to
27   negotiate, and pay for, a limited easement or their failure to maintain the Pipeline as an
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                   28   COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 29 of 65 Page ID #:676



 1   excuse to exceed that scope without proper compensation. Nor can Plains render the
 2   Easements a nuisance to or destructive of Plaintiffs’ land. Since the Easements have been
 3   finally established, Defendants cannot exceed the scope of the Easements without
 4   compensation for the burden, risks and harm of doing so.
 5   F.    Defendants Have A Long History Of Recklessly Avoiding Safety
 6         113. Threats to the Gaviota Coast and Santa Barbara’s environment and economy
 7   from oil development, production and operations are not new. In 1969, a blowout at Union
 8   Oil’s off-shore drill rig sent millions of gallons of oil into the waters and onto the beaches
 9   of Santa Barbara County. The blowout killed thousands of birds, dolphins, fish, and other
10   marine life. The litigation that followed effectively led to the birth of the environmental
11   movement and legislation to protect the environment, the public and private property
12   owners from oil and gas operations on and off shore.
13         114. Despite that disaster, the oil industry has only continued to grow in and
14   around Santa Barbara County. Today, however, governments and some companies have
15   taken significant steps to make the production and transportation of crude oil safer and
16   more reliable. Defendants, on the other hand, are notable for their track record of doing
17   otherwise.
18         115. Automatic shut-off valves are one such safety feature others have adopted
19   but Defendants have refused to install. This refusal by Defendants to follow standard
20   safety protocols directly contradicts their own published pipeline safety protocol, which
21   provides “that Plains All American Pipeline is committed to designing, constructing,
22   operating, and maintaining its pipelines in a safe and reliable manner that will meet or
23   exceed minimum safety standards. …”
24         116. Consequently, the existing Pipeline is likely the only pipeline system in the
25   area that was capable of failing and discharging hundreds of thousands of gallons of oil
26   without warning.
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                29        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 30 of 65 Page ID #:677



 1   G.    The May 2015 Rupture Could Have Been Averted Had Defendants
 2         Adequately Installed And Maintained The Pipeline, Making It Less
           Susceptible To Corrosion And Rupture
 3
           117. Regular monitoring and maintenance of pipelines is a crucial step that
 4
     owners of pipelines must take in order to avoid exactly the disaster that occurred. Regular
 5
     monitoring and maintenance is also what the property owners expected when they entered
 6
     into the Easements, or purchased properties subject to the Easements.
 7
           118. Defendants failed to provide regular maintenance and failed to detect and
 8
     repair the corrosion that was eating away at the steel walls of the Pipeline. Defendants,
 9
     instead, wantonly disregarded the health and safety of the public and environment by
10
     operating the Pipeline when they knew it was corroded and did not have proper safety
11
     systems in place.
12
     H.    Defendants’ Lax Safety Standards On The Pipeline Are Not Isolated
13         Incidents
14         119. The lax safety standards on the Pipeline were not isolated incidents for
15   Defendants. Since 2006 Plains has been cited for more than 175 violations of safety
16   requirements, causing nearly $24 million in property damage. Eleven of those incidents
17   were in California. Plains is one of the top four most-cited pipeline operators in the
18   country.
19         120. Even more alarming is that, according to federal statistics analyzed by the
20   website The Smart Pig Blog, the “number of incidents on crude oil pipelines operated by
21   [Plains] . . . is increasing faster than the national average,” by about 14%. The rapidly
22   rising increase in incidents for pipelines operated by Plains is as shown in this chart:
23
24
25
26
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                30       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 31 of 65 Page ID #:678



 1
 2
 3
 4
 5
 6
 7
 8
 9
           121. In 2014, for example, a pipeline owned and operated by Defendants ruptured
10
     in a Los Angeles neighborhood, covering streets, cars, houses, and businesses in oil. The
11
     cause: a poorly maintained pipeline. A few years ago, another poorly maintained Plains
12
     pipeline ruptured and sent oil into a drinking water reservoir for the residents of Los
13
     Angeles.
14
           122. In 2010, pursuant to a Consent Decree filed by the U.S. EPA following
15
     numerous alleged violations of the Clean Water Act by Defendants in several states,
16
     Defendants represented that they would update their procedures such that “[i]f there is an
17
     unexplained increase in delivery flow-rate with corresponding decrease in pressure –
18
     [Plains would] SHUTDOWN the affected line segment.”
19
           123. As part of the settlement of the EPA actions, Defendants paid a $3. 25 million
20
     penalty for 10 spills between June 2004 and September 2007 that discharged a total of
21
     roughly 273,420 gallons of crude oil into navigable waters or adjoining shorelines in
22
     Texas, Louisiana, Oklahoma, and Kansas.
23
           124. Plains itself recently acknowledged in a disclosure report to the U.S.
24
     Securities and Exchange Commission that it has “experienced (and likely will experience
25
     future) releases of hydrocarbon products into the environment from our pipeline . . .
26
     operations” that “may reach surface water bodies.” (Emphasis added).
27
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                              31        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 32 of 65 Page ID #:679



 1         125. Indeed, less than two months after the rupture of Line 901, more than 4,000
 2   gallons of oil spilled from a pump station on Defendants’ Capwood Pipeline in Illinois,
 3   contaminating a nearby creek.
 4         126. Nor has Plains’ safety record improved since the Refugio Oil Spill. Just last
 5   year, Plains admitted responsibility for another large oil spill from one of its lines. Nearly
 6   19,000 gallons of crude oil cascaded out of one of Plains’ pipeline in Oklahoma, with
 7   internal corrosion listed as the likely cause.8 In Oklahoma alone, Plains has experienced
 8   more than 25 pipeline incidents since 2006, with 14 leaks attributed to corrosion. 9
 9   I.    Defendants Are On Formal Notice By PHMSA For Probable Violations Of
           Federal Regulations, And Have Been Issued A Compliance Order
10
           127. On August 19-22, 2013, September 16-19, 2013, and September 30-October
11
     4, 2013, a PHMSA representative inspected Lines 901 and Line 903. Following those
12
     field inspections, PHMSA requested additional documentation and information
13
     pertaining to the Pipeline. This information was provided through June 2014.
14
           128. On September 11, 2015 PHMSA issued a formal notice of probable violation
15
     and compliance order (the “Notice”) against Defendants in light of its long-standing
16
     investigation.
17
           129. In its Notice to Defendants, PHMSA stated that “as a result of the inspection,
18
     it appears that you have committed probable violations of the Pipeline Safety Regulations,
19
     Title 49, Code of Federal Regulations . . . . These findings and probable violations were
20
     determined prior to the May 19, 2015 crude oil spill in Santa Barbara County, California.”
21
           130. The Notice identifies six probable violations:
22
                  i.     Failure to maintain adequate documentation of pressure tests as part
23
           of its baseline assessment plan for its seven breakout tanks at Pentland Station in
24
25
     8
       See https://kfor. com/2017/04/24/pipeline-leaks-18000-gallons-of-crude-oil-onto-
26     kingfisher-co-farmland/.
     9
27     See http://www. okenergytoday. com/2017/04/plains-american-pipeline-continues-oil-
       spill-cleanup-kingfisher-county/.
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                32        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 33 of 65 Page ID #:680



 1         Kern County, California and failure to present any evidence of past pressure tests
 2         performed on the breakout tanks to inspection teams. While some evidence of
 3         testing from 1995 was ultimately presented, these did not confirm that the tests
 4         were performed in compliance with regulations;
 5                ii.    Failure to maintain adequate documentation of its preventative and
 6         mitigative evaluations prior to the 2013 calendar year for at least two different
 7         pipeline segments, and later stating that these records could not be found;
 8                iii.   Failure to adequately document consideration of preventive and
 9         mitigative measures nor explain why implementation of said measures were not
10         executed in “High Consequence Areas”;
11                iv.    Failure to present adequate documentation of its annual review of
12         Plains’ emergency response training program, resulting in an inability to
13         demonstrate an adequate review of training program objectives or the decision-
14         making process for changes made to emergency response programs;
15                v.     Failure to present adequate documentation to demonstrate that
16         supervisors maintained a thorough knowledge of the portions of the emergency
17         response procedure for which they are responsible and for which it is their job to
18         ensure compliance;
19                vi.    Failure to maintain sufficient records to demonstrate that contractors
20         met the required qualifications.
21         131. In addition to the above probable violations, PHMSA also cited three
22   additional areas of safety concern:
23                i.     Failure to fully discuss or document how tool tolerance was addressed
24         or how measured anomalies that deviated significantly from the size predicted by
25         the tool were addressed;
26                ii.    Incomplete documentation of Management of Change for pressure
27         reduction;
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               33       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 34 of 65 Page ID #:681



 1                iii.    Failure to comply with its responsibility to educate emergency
 2         response officials as part of its Public Awareness Program.
 3         132. As a result of these findings, PHMSA issued a Proposed Compliance Order
 4   demanding that Defendants take action to remediate the above probable violations and
 5   safety concerns.10
 6         133. Later that same day, the Associated Press reported on the Notice and
 7   Proposed Compliance Order, quoting Robert Bea, a civil engineering professor at
 8   University of California, Berkeley. Professor Bea, a former oil executive who has studied
 9   numerous spills, stated that, “In all the documentation I have reviewed concerning the
10   pipeline, I have never seen evidence of any advanced risk assessment and management
11   processes being used by Plains.”
12         134. The Associated Press further reported that Professor Bea said the latest
13   action by regulators speak to a weak corporate culture of safety and inadequate efforts to
14   assess risk and prevent spills.
15         135. In short, Plains operates pipelines that routinely and foreseeably fail. The
16   communities through which it transports oil suffer the consequences.
17         136. More recently, and as set forth above, on February 17, 2016, PHMSA issued
18   Preliminary Findings on the May 19, 2015 Pipeline rupture. The agency found that:
19                i.      The Pipeline failed at an approximate pressure of 750 psig (pounds
20         per square inch gauge) which is only 56% of the Maximum Operating Pressure;
21
     10
       On November 12, 2015, PHMSA issued an amendment to the corrective action order.
22    See In the Matter of Plains Pipeline, LP, Respondent, CPF No. 5-2015-5011H,
23    Amendment No. 2 To the Corrective Action Order, available at https://primis. phmsa.
      dot.
24    gov/comm/reports/enforce/documents/520155011H/520155011H_Amendment%20No.
25    %202%20Corrective%20Action%20Order_11122015_text. pdf. That order explains
      that, contrary to common practice in the pipeline industry, Plains did not provide data
26    from its field surveys of Line 901 to its in-line inspection vendor, and that based on
27    PHMSA’s investigation of Line 903 “it does not appear that Plains has an effective
      corrosion control program[. ]”
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                              34        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 35 of 65 Page ID #:682



 1                ii.    The May 6, 2015 In Line Inspection survey did not accurately size the
 2         amount of external corrosion in the area of the release;
 3                iii.   The In Line Inspection survey did not size corrosion anomalies
 4         consistently compared to field measurements of all anomalies investigated after the
 5         May 19th spill;
 6                iv.    Plains’ existing corrosion control system is not preventing external
 7         corrosion of the pipe under insulation.
 8         137. The PHMSA investigation is continuing, with particular focus on
 9   metallurgical report review; the third-party root cause failure analysis; third-party analysis
10   of the In Line Investigation surveys; complete analysis of the Plains control room
11   including Controller actions; complete review and analysis of Plains’ IMP; review of the
12   adequacy of the placement and closure requirements of valves; need for additional
13   pressure/flow monitoring devices; and investigation of the Plains Facility Response Plan.
14         138. Defendants have profited from their blatant negligence and failure to comply
15   with local, state, and federal safety requirements and guidelines, and their decision not to
16   maintain and replace the Pipeline demonstrates Defendants’ willingness to prioritize
17   profits of over public safety.
18         139. Defendants knew of the extremely high risk of catastrophic injury inherent
19   in the transportation of oil through the Pipeline. Notwithstanding, Defendants took
20   insufficient steps to engage in necessary monitoring and maintenance activities so as to
21   prevent the rupture and protect Plaintiffs. Indeed, Defendants actively avoided taking
22   action to protect Plaintiffs from known risks the Pipeline presented before the rupture.
23   Defendants demonstrated a callous and reckless disregard for human life, health, and
24   safety by operating the Pipeline without proper monitoring, maintenance and without
25   proper safety equipment.
26         140. This disregard for human life and safety is part of a pattern and practice that
27   Defendants have demonstrated across the country. Defendants have acted with such
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                35        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 36 of 65 Page ID #:683



 1   indifference to the consequences of their misconduct, with such recklessness, and as part
 2   of a well-established pattern, as to be willful, malicious, and oppressive, and in disregard
 3   of the rights of the Plaintiffs, thereby meriting an award of punitive or exemplary damages
 4   against Defendants.
 5                          VI.   CLASS ACTION ALLEGATIONS
 6         141. Plaintiffs bring claims pursuant to Federal Rule of Civil Procedure 23 on
 7   behalf of classes of similarly situated persons, which they initially propose be defined as
 8   follows:
 9         All persons and entities who currently own real property subject to an
10         easement, specifying “one pipeline,” for the pipeline known as Plains All
11         American Pipeline, Lines 901 and 903.
12   Plaintiffs reserve the right to propose subclasses of Plaintiffs in connection with their
13   Motion for Class Certification, and as determined by the Court in its discretion.
14         142. Numerosity: The members of the Class are so numerous that joinder of all
15   members is impractical. The exact number of class members is unknown at this time by
16   Plaintiffs, but the approximate size of the class is more than one hundred and is known
17   by Plains.
18         143. Commonality: All members of the Class own real property subject to
19   easements related to the existing Pipeline, Lines 901 and 903 (“Easements”). Each of
20   them will be impacted by the construction of the new Pipeline, Lines 901R and Line 903R.
21   None of the Easements can be used for the construction and permanent maintenance of
22   the new Pipeline. Nor can the Easements be used to accommodate the intrusive and
23   extensive construction necessary to install and maintain any Pipeline that would meet the
24   existing safety and regulatory requirements. Thus, common questions of law and fact
25   predominate over any questions affecting only individual members of the Class.
26         144. Plains violated its obligations to each of the property owners. Rather than
27   meet its obligations, Plains failed to properly maintain the Pipeline, failed to timely act
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               36        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 37 of 65 Page ID #:684



 1   on independent third-party monitoring of the Pipeline’s corrosion levels, and failed to
 2   timely make the repairs and/or restoration needed to sustain the reasonably expected
 3   lifespan of the Pipeline, rendering it increasingly unsafe and more hazardous. Had Plains
 4   not violated its obligations, it would not be trying to install a second pipeline in the
 5   easement.
 6         145. The claims of the Plaintiffs and class members arise from common facts
 7   relevant to each class member, and each member of the designated class sues under
 8   common legal theories. Common issues of law or fact or the class include, but are not
 9   limited to:
10                 i.     Whether the existing Easements, referring to “one pipeline,” allow the
11         construction of a new intrastate Pipeline;
12                 ii.    Whether the construction of a new intrastate Pipeline constitutes a new
13         “taking,” that is not included in the rights bestowed by the existing Easements to
14         “survey, lay, maintain, operate, repair, replace and remove” “one pipeline,” i. e. the
15         Pipeline already installed in the existing Right of Way;
16                 iii.   Whether Defendants are barred from utilizing the existing permanent
17         Easements for the construction and maintenance of their new intrastate Pipeline,
18         Line 901R and 903R;
19                 iv.    Whether Defendants are required to obtain new permanent easements,
20         and provide adequate compensation for the new intrastate Pipeline, Line 901R and
21         903R;
22                 v.     Whether the construction necessary to install the proposed pipeline
23         constitutes an overburdening of the Easements;
24                 vi.    Whether Defendants failed to properly monitor and maintain the
25         Pipeline;
26                 vii.   Whether the Defendants failed to properly monitor and maintain the
27         Pipeline in a safe condition;
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                37       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 38 of 65 Page ID #:685



 1                viii.   Whether Defendants maintained and operated the Pipeline in an
 2         unsafe condition;
 3                ix.     Whether Defendants breached their duties and obligations pursuant to
 4         the Pipeline easements;
 5                x.      Whether Defendants breached their obligation to properly monitor and
 6         maintain the Pipeline in a safe condition;
 7                xi.     Whether Defendants’ failure to operate and maintain the Pipeline
 8         unreasonably affected Plaintiffs and the Class Members;
 9                xii.    Whether Defendants used the Easements unreasonably;
10                xiii.   Whether the improperly maintained Pipeline caused damage to
11         Plaintiffs’ and Class Members’ properties;
12                xiv.    Whether the improperly maintained Pipeline was a nuisance;
13                xv.     Whether attempts to replace the Pipeline will be a nuisance or
14         otherwise exceeds the permissible use of the easements;
15                xvi.    Whether Defendants should be required to pay class-wide damages
16         for nuisance;
17                xvii. Whether Defendants should be required to pay class-wide damages
18         for breach of the Easement contracts.
19         146. Each of the Plaintiffs and Class Members have the same, uniform contractual
20   and implied right to fully use and enjoy their property. The Pipeline operates as one unit
21   along each easement holders’ land. The use of the Easements is uniform to all Plaintiffs
22   and Class Members because the Pipeline is one pipeline. The pipeline functions and is
23   operated by Defendants as one continuous unit along Plaintiffs’ properties. The Pipeline
24   operates as a whole, for a single purpose, and is one petroleum transmission system,
25   pumping crude oil throughout and physically touching Plaintiffs’ real properties.
26         147. Plaintiffs’ property rights are fundamental and specifically articulated in the
27   language of a written easement. This Easements’ language is consistent with the common
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               38       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 39 of 65 Page ID #:686



 1   law duties in California, directing that the holder of the easement rights cannot
 2   unreasonably interfere with the servient easement holder’s property, preventing the
 3   servient easement holder from the right to fully use and enjoy his or her property.
 4         148. Typicality: The representative Plaintiffs’ claims are typical of the claims of
 5   the members of the Class. Plaintiffs and all the members of the Class have been injured
 6   by the same wrongful acts and omissions of Defendants. Plaintiffs’ claims arise from the
 7   same practices and course of conduct that give rise to the claims of the members of the
 8   Class and are based on the same legal theories. There is common liability and a common
 9   wrongful conduct by the Defendants applicable to all class members. Further, the defenses
10   interposed by the Defendants are expected to be common toward the class members.
11         149. Adequacy of Representation: Plaintiffs are representatives who will fully
12   and adequately assert and protect the interests of the Class and have retained class counsel
13   who are experienced and qualified in prosecuting class actions. Neither Plaintiffs nor their
14   attorneys have any interests contrary to or in conflict with the Class.
15         150. The proposed class representatives will fairly and adequately represent the
16   interests of the class members because the class members have similar easements
17   allowing for reasonable use and operation of the Pipeline. Plains has operated and
18   maintained the Pipeline in a defective, unsafe manner and pursuant to a common course
19   of corporate policy, pattern, practice, and conduct. The class representatives bring this
20   lawsuit for the benefit of affected class members.
21         151. Moreover, the class representatives have retained counsel to represent
22   themselves and class members who have extensive experience representing parties and
23   class actions involving, mass torts and property claims, and who have knowledge and
24   experience of the law and claims presented in this lawsuit and the nature of Rule 23, as a
25   procedural mechanism to bring a lawsuit to decide a common liability for and bring relief
26   for a group of affected persons.
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               39         COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 40 of 65 Page ID #:687



 1         152. Ascertainability: The number and identity of class members can be easily
 2   ascertained. Every property owner with an easement for the Pipeline is aware of the
 3   easement and is correspondingly aware of the heightened threat of additional harm to
 4   them as a result of Plains’ conduct. Moreover, since Plains presumably maintains files of
 5   its easement contracts with each member of the Class, Plains will have the exact number
 6   of class members and will be able to identify each class member. In addition, each
 7   easement is recorded in the records of Santa Barbara County, Kern County or San Luis
 8   Obispo County.
 9         153. Rule 23(b)(1)(A). This lawsuit should be certified as a class action because
10   individually affected members who prosecute separate actions would cause multiplicity
11   of litigation, there could be risk of inconsistent findings on the same set of operative facts
12   of liability, there could be inconsistent and varying adjudications with respect to
13   individual class members that could establish incompatible standards of conduct for the
14   Defendants, and individual adjudications would as a practical matter affect the interests
15   and rights of individual persons not made a party to this lawsuit.
16         154. Rule 23(b)(2). Defendants have acted or refused to act on grounds that apply
17   generally to the proposed Class, making final declaratory or injunctive relief appropriate
18   with respect to the proposed Class as a whole.
19         155. Rule 23(b)(3). Common questions of law and fact predominate over any
20   questions affecting only individual Class members and a class action is superior to
21   individual litigation. The amount of damages available to individual plaintiffs are
22   insufficient to make litigation addressing Defendants’ conduct economically feasible in
23   the absence of the class action procedure. Individualized litigation also presents a
24   potential for inconsistent or contradictory judgments and increases the delay and expense
25   to all parties and the court system presented by the legal and factual issues of the case. By
26   contrast, the class action device presents far fewer case management difficulties and
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                40        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 41 of 65 Page ID #:688



 1   provides the benefits of a single adjudication, economy of scale, and comprehensive
 2   supervision by a single court.
 3         156. Rule 23(c)(4). The claims of Class members are composed of particular
 4   issues that are common to all Class members and capable of class wide resolution that
 5   will significantly advance the litigation.
 6                                 VII. CAUSES OF ACTION
 7     First Claim for Relief: Declaratory Relief Limiting Easement to “One Pipeline”
 8                   All Plaintiffs and Class Members against All Defendants
 9         157. Plaintiffs incorporate by reference each and every prior and subsequent
10   allegation of this Complaint as if fully restated here.
11         158. As alleged herein, Plaintiffs and Defendants have written contracts for
12   easements (Right-of-Way Grants) related to “one pipeline” (the “Easements”).
13         159. Plaintiffs contend that the Easements’ terms, properly interpreted, only allow
14   Plains’ to put into the easement one pipeline and that one pipeline, the existing Line 901
15   and 903, was installed more than thirty years ago, and that Plains cannot install its
16   contemplated pipeline without an adequate easement acquired either through consensual
17   negotiations or, if Plains is so entitled, eminent domain.
18         160. Plaintiffs further contend that nothing in the easements provided notice of
19   Plains’ claim that those agreements entitled it to install another pipeline in the easement
20   or to impose on the landowners the significant burdens associated with constructing and
21   installing a new pipeline, and that Plaintiffs who are bona fide purchasers purchased
22   without notice of those claims.
23         161. Defendants, as confirmed through their application for a new permit, contend
24   that their ability under the Easements to “repair” or “replace” the one pipeline entitles
25   them to install an entirely new pipeline system.
26         162. Defendants are currently pursuing the regulatory process to get the necessary
27   approvals to perform this work, thereby demonstrating their present intent to install a
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                  41      COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 42 of 65 Page ID #:689



 1   second pipeline in the Easements. The regulatory approval process does not consider
 2   whether Defendants have any rights to perform this work under the existing Easements.
 3         163. Plaintiffs further contend, and Defendants implicitly acknowledge, the
 4   existing Pipeline is now beyond the end of its useful life and cannot be utilized to safely
 5   transport oil or meet the safety and other regulatory guidelines currently required;
 6         164. Plaintiffs furthermore contend that Defendants have breached the contracts
 7   by their failure to maintain, repair and/or restore the Pipeline.
 8         165. Plaintiffs moreover contend that Defendants cannot replace, or adequately
 9   repair and/or restore the Pipeline within the terms of the existing Easements.
10         166. Plaintiffs additionally contend that the easements do not permit Defendants
11   access to the Plaintiffs’ properties beyond the terms of the Easements.
12         167. Plaintiffs desire and seek a judicial determination of the scope of
13   Defendants’ permissible rights under the easement contracts as related to Defendants
14   intention to install the new pipeline system. An actual and justiciable controversy exists
15   between Plaintiffs and Plains concerning the status and scope of the contracts, given
16   Defendants’ stated plans to replace the Pipeline.
17         168. Plaintiffs desire and seek a judicial determination of their rights and duties
18   and a declaration that use of the Easement is limited to one pipeline and that the
19   easement’s scope does not allow Defendants to install their new pipeline system.
20         169. A judicial declaration is necessary and appropriate at this time under the
21   circumstances in order that Plaintiffs and Defendants may ascertain their rights and duties
22   under the Easements. As between the Plaintiffs and Defendants, as well as their
23   successors-in-interest, a judicial declaration will establish the extent to which the
24   Easements may be used.
25         170. Because Defendants have no right under the Easements to install a second
26   pipeline, an injunction prohibiting such conduct until Plains obtains the required
27   easements in exchange for appropriate compensation is proper ancillary relief.
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                42        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 43 of 65 Page ID #:690



 1              Second Claim for Relief: Declaratory Relief for Overburdening
 2                       All Plaintiffs and Class Members against All Defendants
 3          171. Plaintiffs incorporate by reference each and every prior and subsequent
 4   allegation of this Complaint as if fully restated here.
 5          172. As confirmed by their application for a new permit, Defendants contend that
 6   the existing Easements entitle them to perform a second massive construction project to
 7   install an entirely new pipeline.
 8          173. Defendants are currently pursuing the regulatory process to get the necessary
 9   approvals to perform this work, thereby demonstrating their present intent to perform the
10   described work. The regulatory approval process does not consider whether Defendants
11   have any right to perform this work under the existing Easements.
12          174. Plaintiffs contend that the work required to construct and install a new
13   pipeline, to the extent not otherwise prohibited, overburdens and otherwise exceeds the
14   allowed uses of the Easements and is therefore not permissible.
15          175. A judicial declaration is necessary and appropriate at this time under the
16   circumstances in order that Plaintiffs and Defendants may ascertain their rights and duties
17   under the Easements. As between the Plaintiffs and Defendants, as well as their
18   successors-in-interest, a judicial declaration will establish the extent to which the
19   Easements may be used.
20          176. Because Defendants have no right to overburden the Easements by
21   constructing and installing a new pipeline, an injunction prohibiting such conduct until
22   Plains obtains the required easements in exchange for appropriate compensation is proper
23   ancillary relief.
24                              Third Claim for Relief: Injunctive Relief
25                       All Plaintiffs and Class Members against All Defendants
26          177. Plaintiffs incorporate by reference each and every prior and subsequent
27   allegation of this Complaint as if fully restated here.
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 43       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 44 of 65 Page ID #:691



 1         178. Defendants have no right under the easements to install a second pipeline or
 2   to overburden the Easements as contemplated in Defendants’ permit application.
 3   Therefore, an injunction until Plains obtains the required easement in exchange for
 4   appropriate compensation is proper.
 5         179. Furthermore, unless and until enjoined and restrained by order of this Court,
 6   Defendants’ use of the Easements as alleged above will cause great and irreparable injury
 7   to the Plaintiffs in that the material increase of the burden on their Properties, for the three
 8   year construction Defendants intend, as well as the on-going burden of the additional
 9   continued maintenance of the new intrastate Pipeline, Line 901R and 903R, will prevent
10   the Plaintiffs from the peaceful use and enjoyment of their Properties and will further
11   result in damage and injury to Plaintiffs and the subject Properties.
12         180. Plaintiffs have no adequate remedy at law for the Defendants’ actions.
13   Monetary compensation will not abate the Defendants’ conduct resulting in the material
14   overburdening of the Easements. Additionally, absent injunctive relief, Plaintiffs would
15   be required to commence multiple actions to abate Defendants’ conduct when such
16   conduct resulted in a material overburdening of the Easements.
17              Fourth Claim for Relief: Breach of Written Easement Contract
18                   All Plaintiffs and Class Members against All Defendants
19         181. Plaintiffs incorporate by reference each and every prior and subsequent
20   allegation of this Complaint as if fully restated here.
21         182. As alleged herein, Plaintiffs and Defendants have written contracts under
22   which Plaintiffs granted Defendants an easement over Plaintiffs’ land for Defendants to
23   “maintain, operate, repair, replace, and remove” the Pipeline.
24         183. The easement contracts for all Plaintiffs and putative class members contain
25   similar material language regarding the purpose of the easement.
26         184. The easement contracts create duties on the part of Defendants to install,
27   repair, monitor, maintain, operate, remove, or replace the Pipeline so as not to
28
                                                           PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 44        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 45 of 65 Page ID #:692



 1   unreasonably interfere with the property owners’ right to fully use and enjoy their
 2   properties.
 3           185. Defendants failed to adequately install, repair, maintain, operate, remove, or
 4   replace the Pipeline, but rather Defendants left the Pipeline in disrepair, unmaintained,
 5   unsafe, and in need of repair and/or restoration.
 6           186. Defendants permanently suppressed and concealed from Plaintiffs and
 7   putative class members that the Pipeline was in disrepair, unmaintained, unsafe, and in
 8   need of repair and/or restoration. Despite having knowledge that the Pipeline was in
 9   disrepair, unmaintained, unsafe, and in need of repair and/or restoration, Defendants
10   knowingly transported hazardous materials (including unauthorized toxins) at a high
11   volume through the Pipeline.
12           187. Defendants’ Pipeline interfered with and continues to interfere with
13   Plaintiffs’ rights to fully use and enjoy their properties.
14           188. The breach of the Easements resulted from a predominating course of
15   corporate policy, pattern, practice, and conduct involving pipeline inspection,
16   maintenance, operation, evaluation, and analysis by Defendants.
17           189. Defendants’ failure to install, repair, maintain, operate, remove, and replace
18   the Pipeline is a material breach of the Easements, for the Plaintiffs and the putative class
19   members located along the Pipeline.
20           190. As a direct result of these failures, the existing Pipeline is inoperable and
21   Defendants must now replace the entire Pipeline with a new separate intrastate pipeline,
22   requiring extensive and intrusive construction that will severely impact Plaintiffs and
23   deprive them of use and enjoyment of the subject properties for a period of three years or
24   more.
25           191. Defendants’ material breach of the contractual Easements has deprived
26   Plaintiffs and class members of their benefit of the bargain and their rights under the
27   easements to fully use and enjoy their real properties.
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 45       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 46 of 65 Page ID #:693



 1         192. Plaintiffs have performed all conditions, covenants, and promises required
 2   by them on their part to be performed in accordance with the terms and conditions of the
 3   contracts, except for those they were prevented from performing or which were waived
 4   or excused by Defendants’ misconduct.
 5         193. As a proximate result of Defendants’ breach of contract, Plaintiffs are
 6   entitled to receive adequate compensation for the additional burden on their land as a
 7   result of the construction and on-going presence and safe operation of the second Pipeline,
 8   and damages for Defendants’ breach of contract, in an amount to be proved at trial.
 9                    Fifth Claim for Relief: Negligent Misrepresentation
10                   All Plaintiffs and Class Members against All Defendants
11         194. Plaintiffs incorporate by reference each and every prior and subsequent
12   allegation of this Complaint as if fully restated here.
13         195. As alleged herein, Defendants’ predecessors-in-interest represented to
14   Plaintiffs or their predecessors-in-interest that once installed, the Pipeline would be
15   properly monitored and maintained, and could be repaired, maintained, operated,
16   removed, and replaced within the parameters of the rights-of-way provided in the
17   easements.
18         196. Defendants, as successors-in-interest of the original easement holders, are
19   responsible for these misrepresentations to the same extent as their predecessors.
20         197. When Defendants, or their sucessors-in-interest made these representations,
21   they had no reasonable ground for believing them to be true.
22         198. Defendants made these representations with the intention of inducing
23   Plaintiffs to act in reliance on these representations and grant Defendants the easements
24   over their properties.
25         199. The representations made by Defendants were in fact false. The true facts
26   were that Defendants were not going to properly maintain the Pipeline and Defendants
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                46        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 47 of 65 Page ID #:694



 1   could not maintain, repair, remove, or replace the Pipeline within the parameters of the
 2   easements.
 3          200. Plaintiffs, at the time these representations were made by Defendants and at
 4   the time Plaintiffs granted Defendants the easements over their properties, were ignorant
 5   of the falsity of Defendants’ representations and believed them to be true. In reliance on
 6   these representations, Plaintiffs were induced to and did grant Defendants the Easements
 7   over their properties. Had Plaintiffs known the actual facts, they would not have taken
 8   such action. Plaintiffs’ reliance on Defendants’ representations was reasonable and
 9   justified.
10          201. To the extent they did not personally negotiate the Easements, each Plaintiff
11   purchased the property as a bona fide purchaser, and was entitled to and did rely on
12   Defendants representations that they would safely operate and maintain the Pipeline in
13   good repair.
14          202. As a proximate result of Defendants’ conduct, Plaintiffs granted Defendants
15   Easements over Plaintiffs’ properties for Defendants to repair, maintain, operate, remove,
16   and replace the Pipeline, Defendants failed to properly monitor and maintain the Pipeline,
17   the Pipeline became a dangerous hazard to health and the environment until it was shut
18   down, and remains inoperable. Defendants can no longer repair, maintain, operate,
19   remove, or replace the Pipeline within the parameters of the easements. Plaintiffs have
20   been damaged in an amount to be proved at trial.
21                              Sixth Claim for Relief: Negligence
22                   All Plaintiffs and Class Members against All Defendants
23          203. Plaintiffs incorporate by reference each and every prior and subsequent
24   allegation of this Complaint as if fully restated here.
25          204. Defendants owed a duty to Plaintiffs to exercise reasonable and ordinary
26   care. That duty arose under the easement contracts and property law generally, as well as
27   from, among other things, federal, state, and local laws, ordinances, and regulations that
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                47        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 48 of 65 Page ID #:695



 1   require Defendants to comply with all applicable safety standards, including without
 2   limitation, the Pipeline Safety Act (“PSA”), 49 U.S.C. §60101, et seq. , the Lempert-
 3   Keene Act, Government Code Section 8670, et seq. , the Porter-Cologne Act, Water Code
 4   Sections 13000, et seq. , Cal. Fish & Game Code Section 5650, et seq. , the Federal Clean
 5   Water Act, 33 U.S.C. §1251 et seq. , Santa Barbara County Code, Chapter 25, §§25-7(g)
 6   and 25-37, and state and federal spill response and notification laws.
 7         205. A special relationship exists between Defendants and Plaintiffs as a result of
 8   Defendants’ transportation of hazardous materials through Plaintiffs’ properties, and
 9   Defendants’ responsibility to properly maintain the Pipeline through which those
10   hazardous materials move. Defendants had a duty to maintain, repair and/or restore the
11   Pipeline that would have avoided unnecessary injury to Plaintiffs’ property or that would
12   have avoided subjecting those properties to a second intrusive construction project. The
13   construction of the Pipeline was intended to, and did, affect Plaintiffs. Failure to maintain,
14   repair and/or restore the Pipeline was a clearly foreseeable harm to Plaintiffs’ property.
15   Plaintiffs have suffered physical injury to and interference with their properties, as well
16   as economic harm as a result of Defendants’ failure to maintain the Pipeline. Defendants’
17   conduct is a direct and proximate cause of the injury suffered. Given the toxic nature of
18   the substances in the Pipeline, Defendants’ track record of repeated violations of pipeline
19   safety regulation, and the clear warning signs that the Pipeline required repair and/or
20   restoration, there is a sound policy and moral reasons for holding Defendants accountable
21   for their failure to maintain the Pipeline in a timely manner.
22         206. As set forth herein, Defendants breached their duty to Plaintiffs by, among
23   other things, failing to detect and repair the corrosion, anomalies, leaks, and potential
24   rupture points along the entire length of the Pipeline and failing to install, operate,
25   monitor, maintain, repair and/or restore the Pipeline in a reasonable manner consistent
26   with all applicable safety standards.
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                48        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 49 of 65 Page ID #:696



 1         207. Defendants, in the exercise of reasonable care, should have known that the
 2   Pipeline could corrode and degrade and that it could leak, fail, rupture, and spill
 3   significant amounts of hazardous materials. Defendants have acknowledged that spills
 4   have occurred on their pipelines in the past and will occur, and have in fact occurred,
 5   again. Yet, Defendants have a history of failing to take reasonable, commonsense steps
 6   to monitor, detect and repair the corrosion and other anomalies known to exist in its
 7   Pipeline facilities. Defendants’ conduct, or lack thereof, increases the risk of ruptures and
 8   catastrophic spills and unnecessarily threatens lives and property.
 9         208. In addition, Defendants’ violations of the statutes, ordinances, and
10   regulations cited herein resulted in precisely the harm to Plaintiffs that the laws were
11   designed to prevent, and Plaintiffs are members of the class of persons for whose
12   protection those laws were adopted.
13         209. At all times herein mentioned, Defendants negligently, wantonly, carelessly
14   and/or recklessly maintained and operated the Pipeline.
15         210. As a direct and proximate result of Defendants’ negligence, Plaintiffs have
16   suffered and will continue to suffer physical injury to and interference with their
17   properties, as well as economic harm and other damages, including but not limited to the
18   loss of use and enjoyment of Plaintiffs’ properties; the loss of profits due to failed real
19   property marketing and sales to buyers who, but for the Pipeline, would have purchased
20   Plaintiffs’ properties; and the diminished value of Plaintiffs’ properties and future lost
21   profits due to the Pipeline and the May 2015 rupture, which has and will continue to drive
22   down the value and desirability of Plaintiffs’ properties.
23         211. As described herein, the acts and omissions of Defendants were done with
24   oppression, fraud, and/or malice, thereby justifying an award of punitive damages in
25   accordance with proof at trial.
26
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                49       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 50 of 65 Page ID #:697



 1      Seventh Claim for Relief: Violations of California’s Unfair Competition Law
 2                      (Cal. Bus. & Prof. Code §§ 17200, et seq. )

 3                   All Plaintiffs and Class Members against All Defendants

 4         212. Plaintiffs incorporate by reference each and every prior and subsequent

 5   allegation of this Complaint as if fully restated here.

 6         213. Defendants have engaged in and continue to engage in unfair competition in

 7   violation of California’s Unfair Competition Law (“UCL”).

 8         214. In the Easements, Defendants represented that (1) they would install,

 9   operate, repair, and maintain the Pipeline in a manner that would meet all applicable

10   safety standards and (2) they would have the capability, whenever necessary, to operate,

11   maintain, repair and/or restore the Pipeline within the parameters of the easement.

12         215. No Plaintiff, and no reasonable property owner, would have granted an

13   easement knowing the Pipeline was not going to be maintained in a reasonable manner

14   consistent with all applicable safety standards and/or that the operator of the Pipeline

15   lacked the capability to do so within the parameters of the easement.

16         216. Moreover, it is axiomatic that in order to maintain and operate the Pipeline,

17   Defendants must comply with all applicable safety standards, including the Pipeline

18   Safety Act (“PSA”). These standards are mandatory, and a pipeline may be legally

19   operated only if the standards’ express terms have been met. Accordingly, an easement

20   which grants the right to operate a pipeline must, if the easement is not to be wholly

21   illusory, imply the right to operate the pipeline in a reasonable manner and in accordance

22   with applicable laws and regulations.

23         217. As set forth herein, Defendants have failed to install, operate, monitor,

24   maintain, repair and/or restore the Pipeline in a reasonable manner that meets all

25   applicable safety standards, and they have admitted, in the Temporary Property Access

26   and Remediation Agreement with Grey Fox, that they do not have the capability to install,

27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                50        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 51 of 65 Page ID #:698



 1   operate, repair, maintain, remove and replace the Pipeline within the parameters of the
 2   Easements.
 3         218. Each Plaintiff relied on Plains’ representations in deciding to grant the
 4   Easements. Each Plaintiff was induced to grant and did grant the Easements due to the
 5   false and misleading representation and would not have granted Defendants an easement
 6   absent Defendants’ representations, which were reasonably relied upon.
 7         219. To the extent they did not personally negotiate the Easements, each Plaintiff
 8   purchased the property as a bona fide purchaser, and was entitled to and did rely on
 9   Defendants representations that they would safely operate and maintain the Pipeline in
10   good repair.
11         220. In granting the Easements to Defendants, each Plaintiff gave up certain rights
12   in their properties in exchange for certain amounts of consideration.
13         221. Defendants’ conduct constitutes “fraudulent” business practices within the
14   meaning of UCL in that Defendants have all but ignored the maintenance of the Pipeline
15   as evidenced by the degradation and failure of the Pipeline. Defendants’ conduct amounts
16   to “unfair” business practices because the negative consequences of Defendants’ failure
17   to maintain the Pipeline far exceed the cost of actual compliance. Defendants’ conduct is
18   “unlawful” because it violated laws including but not limited to the PSA (which includes
19   the Natural Gas Pipeline Safety Act of 1968, the Federal Pipeline Safety Act of 1979, the
20   Pipeline Inspection, Protection, Enforcement and Safety Act of 2006, and the Pipeline
21   Safety, Regulatory Certainty, and Job Creation Act of 2011), and all related regulations
22   that set minimum safety standards for the design, installation, inspection, emergency
23   plans and procedures, testing, extension, construction, operation, replacement and
24   maintenance of pipeline facilities.
25         222. Plaintiffs’ right to have their properties free from unlawful encroachments
26   must be protected. In order to continue to operate the Pipeline, Defendants must operate,
27
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                              51        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 52 of 65 Page ID #:699



 1   maintain, repair and/or restore the Pipeline as the Easements contemplate, and comply
 2   with all safety regulations.
 3          223. Defendants presently cannot legally operate the existing Pipeline in
 4   compliance with all regulations. Defendants also cannot adequately repair and/or restore
 5   the Pipeline within the parameters of the Easements and without encroaching unlawfully
 6   on Plaintiffs’ properties beyond the scope of the existing Easements. Plains must obtain
 7   easements that provide the additional access necessary and provide adequate
 8   compensation to Plaintiffs for the access and the additional burden imposed on their
 9   properties.
10          224. As a proximate result of Defendants’ unfair, fraudulent, and unlawful
11   methods of competition, Plaintiffs have been harmed.
12          225. As a further proximate result of Defendants’ unfair, fraudulent, and unlawful
13   methods of competition, Plaintiffs suffered a loss of property when they granted
14   Defendants the Easements. Defendants should be required to make appropriate restitution
15   payments to Plaintiffs.
16       Eighth Claim for Relief: Breach of Implied Covenant of Good Faith & Fair
                                          Dealing
17
                      All Plaintiffs and Class Members against All Defendants
18
            226. Plaintiffs incorporate by reference each and every prior and subsequent
19
     allegation of this Complaint as if fully restated here.
20
            227. As alleged herein, Plaintiffs have private easement contracts with
21
     Defendants.
22
            228. There is implied in all of the agreements between Plaintiffs and Defendants
23
     a covenant of good faith and fair dealing whereby Defendants impliedly covenanted that
24
     they would act in good faith and in the exercise of fair dealing, deal with Plaintiffs fairly
25
     and honestly and do nothing to impair, interfere with, hinder, or potentially injure
26
     Plaintiffs’ rights.
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                52        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 53 of 65 Page ID #:700



 1         229. As alleged herein, Defendants breached the covenant and frustrated
 2   Plaintiffs’ enjoyment of their contractual rights. Defendants’ acts include but are not
 3   limited to:
 4                 i.      Disregarding their duty under the Easements to adequately monitor,
 5         repair, maintain, operate, remove, and replace the Pipeline;
 6                 ii.     Operating an unsafe Pipeline through Plaintiffs’ properties;
 7                 iii.    Impairing, interfering with, hindering, and injuring Plaintiffs’ rights;
 8                 iv.     Promoting a predominating course of corporate policy, pattern,
 9         practice, and conduct involving grossly negligent pipeline inspection, maintenance,
10         operation, evaluation, and analysis;
11                 v.      Exposing Plaintiffs and class members to the unsafe Pipeline;
12                 vi.     Depriving Plaintiffs and class members of their reasonable right to
13         fully use and enjoy their real property;
14                 vii.    Using the Pipeline to carry toxic chemicals, other than crude oil,
15         known to pose severe threats to human health;
16                 viii.   Using the Pipeline to carry toxic chemicals that are associated with
17         fracking – which is a procedure not known to exist at the time the property owners
18         agreed to the easements, was not an intended risk assumed by the property owners,
19         was not accounted for as part of the consideration exchanged, and was beyond the
20         scope of the Easements.
21                 ix.     Failing to comply with industry rules and policies pertaining to the
22         maintenance, inspection, and integrity management of hazardous liquid pipelines;
23                 x.      Evading the spirit of the bargain made with Plaintiffs;
24                 xi.     Otherwise failing to do everything the Easements presupposed the
25         Defendants would do to accomplish their purpose.
26         230. Plaintiffs have performed all conditions, covenants and promises required by
27   them on their part to be performed in accordance with the terms and conditions of the
28
                                                           PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                  53       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 54 of 65 Page ID #:701



 1   easement contracts, except for those they were prevented from performing or which were
 2   waived or excused by Defendants’ misconduct.
 3         231. As a proximate result of Defendants’ acts, Plaintiffs and class members are
 4   entitled to repair and/or restoration of the unsafe Pipeline, adequate compensation for the
 5   additional burden on their land needed to repair and/or restore the Pipeline, and damages
 6   for Defendants’ material breach of contract, in an amount to be proved at trial.
 7                        Ninth Claim for Relief: Permanent Nuisance
 8                   All Plaintiffs and Class Members against All Defendants
 9         232. Plaintiffs incorporate by reference each and every prior and subsequent
10   allegation of this Complaint as if fully restated here.
11         233. Defendants’ Pipeline, because of the hazards it has created, is a nuisance. At
12   all times herein mentioned, Defendants have failed to properly install, maintain, repair
13   and/or restore the Pipeline, creating an unsafe, ultrahazardous Pipeline that is extremely
14   dangerous to Plaintiffs’ health, indecent and offensive to Plaintiffs’ senses, an obstruction
15   to the reasonable use of Plaintiffs’ property, and interferes with the comfortable
16   enjoyment of Plaintiffs’ life and property.
17         234. Defendants’ conduct has caused the Pipeline to corrode, rupture, damage the
18   environment, and threaten the people and properties near it. The hazardous conditions are
19   not limited to the area immediately surrounding the May 2015 rupture on El Rancho
20   Tajiguas Lot X. The Pipeline, along its entire length, is riddled with corrosion, other
21   known anomalies, leaks, and potential rupture points, all of which are harmful to both
22   human health and the environment and interfere with Plaintiffs’ comfortable use and
23   enjoyment of their real properties.
24         235. Property owners with land subject to Easements along the Pipeline have
25   suffered real damage because the unsafe Pipeline runs through and under their properties.
26   The corroded Pipeline, its defective insulation, and the residual hazardous materials left
27   behind on Plaintiffs’ properties have resulted in physical injury to the properties and have
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                54        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 55 of 65 Page ID #:702



 1   damaged and unreasonably interfered with the properties of all Plaintiffs along the entire
 2   length of the Pipeline.
 3         236. Defendants were, at all relevant times, in sufficient control of the Pipeline to
 4   have known of the hazards. Defendants knew or should have known that their operation
 5   of the Pipeline would have, and did, cause the hazards, including catastrophic failures due
 6   to corrosion, anomalies, leaks, and releases of hazardous materials.
 7         237. Despite knowledge and forewarning, Defendants failed to take reasonable
 8   steps to prevent the catastrophic failure of the Pipeline due to corrosion, anomalies, leaks,
 9   and releases of hazardous materials.
10         238. Plaintiffs did not consent to the ongoing damage to the use and enjoyment
11   of their properties as a result of Defendants’ actions and inactions.
12         239. As a direct and proximate cause, Defendants’ acts and omissions have
13   caused substantial actual damage and immediate and ongoing diminution of the value of
14   Plaintiffs’ real properties, as well as the loss of use and enjoyment of their properties, in
15   amounts to be determined at trial.
16         240. The nuisance caused by Defendants’ conduct is permanent, and the health,
17   well-being, and comfortable enjoyment of life and property of Plaintiffs, Plaintiffs’
18   families and the surrounding community have suffered irreparable damage.
19         241. Plaintiffs have no plain, speedy, or adequate remedy at law, and injunctive
20   relief is warranted. A preliminary injunction should therefore be issued, to ensure that the
21   new Pipeline operates within the parameters of all applicable safety standards required by
22   law or regulatory authority, before transporting any hazardous materials over or through
23   Plaintiffs’ properties; and to provide appropriate compensation to Plaintiffs for the
24   additional risk of continued use of the pipeline, as well as the burden and access needed
25   to complete the construction and maintenance process necessary to ensure current and
26   ongoing safety requirements are met.
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                55       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 56 of 65 Page ID #:703



 1                         Tenth Claim for Relief: Threatened Nuisance
 2                   All Plaintiffs and Class Members against All Defendants
 3         242. Plaintiffs incorporate by reference each and every prior and subsequent
 4   allegation of this Complaint as if fully restated here.
 5         243. Although Defendants do not intend, and cannot, operate the existing
 6   Pipeline, they plan to install a second Pipeline, Lines 901R and 903R, under a new
 7   regulatory system and subject to new safety and maintenance requirements.
 8         244. Yet, as explained herein, the Easements do not provide sufficient access to
 9   complete the necessary work, and any such work will necessarily burden Plaintiffs’
10   properties unreasonably beyond the parameters of the existing Easements and create an
11   additional nuisance and trespass.
12         245. The necessary work will also cause noise, vibration, dust and the release of
13   noxious and malodorous gases, fumes, and other contaminants to further pollute the land
14   and air in the vicinity of and over Plaintiffs’ properties.
15         246. The construction, maintenance and on-going presence of the second Pipeline
16   will result in interference with Plaintiffs’ comfortable enjoyment of life and property and
17   injury to the health of Plaintiffs and their families.
18         247. Plaintiffs have no adequate remedy at law for the threatened nuisances in
19   that the threatened contamination and pollution will cause significant health hazards to
20   Plaintiffs and their families, and the threatened interference with their property rights will
21   cause additional burdens to be placed on their properties beyond the scope of their current
22   Easements. It will be impossible for Plaintiffs to determine the precise amount of damage
23   which they will suffer if Defendants’ threatened conduct is not restrained.
24         248. Unless Defendants are enjoined, Plaintiffs will suffer irreparable injury in
25   that their health will be compromised, the usefulness and economic value of their
26   properties will be substantially diminished, and they will be deprived of the reasonable
27   and comfortable enjoyment of their properties.
28
                                                              PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                 56           COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 57 of 65 Page ID #:704



 1          249. An injunction should therefore be issued, prohibiting Defendants from
 2   attempting to utilize the existing Easements for the construction and maintenance of new
 3   Lines 901R and 903R, and requiring them to provide appropriate compensation to
 4   Plaintiffs for the additional property rights and ongoing risk, burden and access needed to
 5   complete the process and consistently maintain the Pipeline in a sound matter.
 6                                Eleventh Claim for Relief: Trespass
 7                           Plaintiff Grey Fox against All Defendants
 8          250. Plaintiff Grey Fox incorporates by reference each and every prior and
 9   subsequent allegation of this Complaint as if fully restated here.
10          251. Plaintiff Grey Fox has a real property interest in Lot X. Defendants
11   discharged a polluting matter which invaded Lot X and caused harm. Plaintiff Grey Fox
12   seeks its damages for which it was not compensated pursuant to the Temporary Property
13   Access and Remediation Agreement.
14          252. By discharging polluting matter, Defendants entered, invaded, and intruded
15   on the real property of Plaintiff Grey Fox without privilege, permission, invitation, or
16   justification.
17          253. Defendants had a duty to use reasonable care not to enter, intrude on, or
18   invade Plaintiff’s real property. Defendants also owed a duty to Plaintiff Grey Fox to
19   exercise reasonable care in the manufacture, installation, maintenance, and operation of
20   the Pipeline.
21          254. Defendants had a heightened duty of care to Plaintiff Grey Fox because of
22   the great danger associated with transporting oil through Plaintiff’s property and so near
23   to pristine coastal areas.
24          255. Defendants breached the duty they owed to Plaintiff Grey Fox when they
25   failed to exercise reasonable care in the construction, installation, monitoring,
26   maintenance, and operation of the Pipeline, which conduct resulted in entry, intrusion or
27   invasion on Plaintiff’s real property.
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                57       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 58 of 65 Page ID #:705



 1         256. Defendants knew or should have known that their conduct would foreseeably
 2   result in a disastrous oil spill, causing damage to Plaintiff’s property.
 3         257. As a direct and proximate result of Defendants’ trespass, Plaintiff Grey Fox
 4   has suffered legal injury and damages, in an amount to be proven at trial, including, but
 5   not limited to, property damage, diminution of value of real estate, loss of income, and
 6   other economic loss.
 7         258. As described herein, the acts and omissions of Defendants were done with
 8   oppression, fraud, and/or malice, thereby justifying an award of punitive damages in
 9   accordance with proof at trial.
10          Twelfth Claim for Relief: Strict Liability for Ultrahazardous Activities
11                           Plaintiff Grey Fox against All Defendants
12         259. Plaintiff Grey Fox incorporates by reference each and every prior and
13   subsequent allegation of this Complaint as if fully restated here.
14         260. At all times herein, Defendants owned and operated the Pipeline.
15         261. At all times relevant to this action, Defendants had supervision, custody, and
16   control of the Pipeline.
17         262. At all times herein, Defendants were under a continuing duty to protect
18   Plaintiff Grey Fox from the harm caused by the Pipeline.
19         263. Defendants were engaged in ultrahazardous activities by transporting
20   flammable, hazardous, and toxic oil through the Pipeline.
21         264. Plaintiff Grey Fox has suffered harm from the discharge of toxic oil and other
22   hazardous materials from the Pipeline.
23         265. The injuries sustained by Plaintiff Grey Fox as a result of the oil spill were
24   the direct and proximate result of Defendants’ activities and/or inactions.
25         266. The harm to Plaintiff Grey Fox was and is the kind of harm that would be
26   reasonably anticipated as a result of the risks created by transporting flammable,
27
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                58        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 59 of 65 Page ID #:706



 1   hazardous, and toxic oil and other hazardous materials in the Pipeline and not properly
 2   maintaining the Pipeline.
 3         267. Defendants’ operation of the Pipeline and its failure was a substantial factor
 4   in causing the harms suffered by Plaintiff Grey Fox.
 5         268. Due to Defendants’ strict liability, Plaintiff Grey Fox is entitled to recover
 6   actual damages.
 7         269. As described herein, the acts and omissions of Defendants were done with
 8   oppression, fraud, and/or malice, thereby justifying an award of punitive damages in
 9   accordance with proof at trial.
10                           Thirteenth Claim for Relief: Negligence
11               Plaintiffs Grey Fox and Bean Blossom, against All Defendants
12         270. Plaintiffs Grey Fox and Bean Blossom incorporate by reference each and
13   every prior and subsequent allegation of this Complaint as if fully restated here.
14         271. Lot X, owned by Plaintiff Grey Fox has been listed for sale and actively
15   marketed for more than one year. Lot H, owned by Bean Blossom has been listed for sale
16   and actively marketed since the oil spill occurred. Both remain unsold as the result of
17   stigma associated with the oil spill.
18         272. Defendants owed a duty to Plaintiffs Grey Fox and Bean Blossom to exercise
19   reasonable and ordinary care. That duty arose under the easement contract and property
20   law generally, as well as from, among other things, federal, state, and local laws,
21   ordinances, and regulations that require Defendants to comply with all applicable safety
22   standards, including without limitation, the Pipeline Safety Act (“PSA”), 49 U.S.C.
23   §60101, et seq. , the Lempert-Keene Act, Government Code Section 8670, et seq. , the
24   Porter-Cologne Act, Water Code Sections 13000, et seq. , Cal. Fish & Game Code Section
25   5650, et seq. , the Federal Clean Water Act, 33 U.S.C. §1251 et seq. , Santa Barbara
26   County Code, Chapter 25, §§25-7(g) and 25-37, and state and federal spill response and
27   notification laws.
28
                                                        PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               59       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 60 of 65 Page ID #:707



 1         273. A special relationship exists between Defendants and Plaintiffs Grey Fox
 2   and Bean Blossom as a result of the failure of Defendants’ Pipeline in the immediate
 3   vicinity of their properties. Defendants had a duty to operate the Pipeline in a manner that
 4   would have avoided unnecessary injury to Plaintiff’s property values from the spill of oil
 5   and other toxic chemicals on and near their properties, as well as the resulting noise,
 6   vibration, dust and the release of noxious and malodorous gases, fumes, and other
 7   contaminants that further polluted the land and air in the vicinity of, under and over
 8   Plaintiff’s properties following the spill. Failure to maintain, repair and/or restore the
 9   Pipeline was a clearly foreseeable harm to these Plaintiffs’ properties. Plaintiffs have
10   suffered physical injury to and interference with their properties, as well as economic
11   harm as a result of Defendants’ failure to maintain the Pipeline and prevent the spill.
12   Defendants’ conduct is a direct and proximate cause of the injury suffered. Given the
13   toxic nature of the substances in the Pipeline, Defendants’ track record of repeated
14   violations of pipeline safety regulation, and the clear warning signs that the Pipeline
15   required repair and/or restoration, there is a sound policy and moral reasons for holding
16   Defendants accountable for their failure to maintain, repair and/or restore the Pipeline.
17         274. As set forth herein, Defendants breached their duty to Plaintiffs Grey Fox
18   and Bean Blossom by, among other things, failing to detect and repair the corrosion,
19   anomalies, leaks, and potential rupture points, by failing to install, operate, monitor,
20   maintain, repair and/or restore the Pipeline in a reasonable manner consistent with all
21   applicable safety standards, and by failing to respond adequately and promptly to the spill.
22         275. Defendants, in the exercise of reasonable care, should have known that the
23   Pipeline could corrode and degrade and that it could leak, fail, rupture, and spill
24   significant amounts of hazardous materials. Defendants have acknowledged that spills
25   have occurred on their pipelines in the past and will occur, and have in fact occurred,
26   again. Yet, Defendants have a history of failing to take reasonable, commonsense steps
27   to monitor, detect and repair the corrosion and other anomalies known to exist in its
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               60        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 61 of 65 Page ID #:708



 1   Pipeline facilities. Defendants’ conduct, or lack thereof, increases the risk of ruptures and
 2   catastrophic spills and unnecessarily threatens lives and property.
 3         276. In addition, Defendants’ violations of the statutes, ordinances, and
 4   regulations cited herein resulted in precisely the harm to Plaintiffs that the laws were
 5   designed to prevent, and Plaintiff is among those for whom the laws were adopted to
 6   protect.
 7         277. At all times herein mentioned, Defendants negligently, wantonly, carelessly
 8   and/or recklessly maintained and operated the Pipeline.
 9         278. As a direct and proximate result of Defendants’ negligence, Plaintiffs Grey
10   Fox and Bean Blossom suffered and will continue to suffer physical injury to and
11   interference with their properties, economic harm and other damages, including but not
12   limited to the loss of use and enjoyment of Plaintiffs’ properties; the loss of profits due to
13   failed real property marketing and sales to buyers who, but for the Pipeline, would have
14   purchased Plaintiffs’ properties; and the diminished value of Plaintiffs’ properties and
15   future lost profits due to the taboo associated with the Pipeline and the May, 2015 rupture,
16   which has and will continue to drive down the value and desirability of Plaintiffs’
17   properties.
18         279. As described herein, the acts and omissions of Defendants were committed
19   with oppression, fraud, and/or malice, thereby justifying an award of punitive damages in
20   accordance with proof at trial.
21                      Fourteenth Claim for Relief: Breach of Contract
22                  Plaintiff Grey Fox against Defendant Plains Pipeline, LP
23         280. Plaintiff Grey Fox incorporates by reference each and every prior and
24   subsequent allegation of this Complaint as if fully restated here.
25         281. Plaintiff Grey Fox and Defendant Plains Pipeline, LP are parties to a contract
26   entered into after the spill, the Temporary Property Access and Remediation Agreement,
27   which obligates Plains to pay a Use Fee in the amount of $5,500 per day for use of the
28
                                                          PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                                61        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 62 of 65 Page ID #:709



 1   Grey Fox property, and separately to protect Grey Fox against, among other things any
 2   and all damages, losses, costs or expenses whatsoever, including attorneys’ fees and
 3   experts’ fees arising out of any physical or property damage.
 4         282. Plaintiff Grey Fox has performed all conditions, covenants, and promises
 5   required by it on its part to be performed in accordance with the terms and conditions of
 6   the contract, except for those they were prevented from performing or which were waived
 7   or excused by Defendant’s misconduct.
 8         283. Defendant Plains materially breached the contract by refusing to pay for Use
 9   Fees owed and refusing to pay fees and costs owed arising out of damage to the property.
10         284. As a result of Defendant’s breach, Plaintiff Grey Fox has incurred damages
11   in the amount of $137,500 in unpaid Use Fees, and $221,666. 74 in fees and costs incurred
12   as a result of damage to the property. Plaintiff Grey Fox believes there are and will be
13   additional fees and expenses owed in an amount to be proved at trial.
14                              VIII. REQUEST FOR RELIEF
15         Plaintiffs, individually and on behalf of all others similarly situated, request
16   judgment against Defendants, and each of them, as follows:
17         A.     For an order certifying the Class, appointing Plaintiffs as representatives of
18   the Class, and appointing the lawyers and law firms representing Plaintiffs as counsel for
19   the Class;
20         B.     For declaratory and injunctive relief;
21         C.     For compensatory damages sustained by Plaintiffs and the Class;
22         D.     For treble damages insofar as they are allowed by applicable laws;
23         E.     For appropriate individual relief;
24         F.     For costs and expenses;
25         G.     For both pre-judgment and post-judgment interest on any amounts awarded;
26         H.     For payment of attorney fees and expert fees as may be allowable under
27   applicable law;
28
                                                           PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               62          COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 63 of 65 Page ID #:710



 1         I.    For exemplary and punitive damages;
 2         J.    For such other and further relief, including declaratory relief, as the Court
 3   may deem just and proper.
 4                            IX.    DEMAND FOR JURY TRIAL
 5         Plaintiffs hereby demand a trial by jury on all issues so triable.
 6
     Dated: December 17, 2018            Respectfully submitted,
 7
 8                                       KELLER ROHRBACK L.L.P.

 9                                       By: /s/Juli E. Farris
                                                Juli E. Farris
10                                       Juli Farris (CSB No. 141716)
11                                       Matthew J. Preusch (CSB No. 298144)
                                         KELLER ROHRBACK L.L.P.
12                                       801 Garden Street, Suite 301
                                         Santa Barbara, CA 93101
13                                       Telephone: (805) 456-1496
                                         Facsimile: (805) 456-1497
14
15                                       Lynn Lincoln Sarko
                                         (Pro Hac Vice)
16                                       KELLER ROHRBACK L. L. P.
                                         1201 Third Ave, Suite 3200
17                                       Seattle, WA 98101
18                                       Telephone: (206) 623-1900
                                         Facsimile: (206) 623-3384
19
                                        A. Barry Cappello (CSB No. 037835)
20                                      Leila J. Noël (CSB No. 114307)
                                        Lawrence J. Conlan (CSB No. 221350)
21                                      David L. Cousineau (CSB No. 298801)
22                                      CAPPELLO & NOËL LLP
                                        831 State Street
23                                      Santa Barbara, CA 93101-3227
                                        Telephone: (805)564-2444
24                                      Facsimile: (805)965-5950
25
26
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               63        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 64 of 65 Page ID #:711



 1
                                   Robert L. Lieff (CSB No. 037568)
 2                                 Elizabeth J. Cabraser (CSB No. 083151)
 3                                 Robert J. Nelson (CSB No. 132797)
                                   Wilson M. Dunlavey (CSB No. 307719)
 4                                 275 Battery Street, 29th Floor
                                   San Francisco, CA 94111-3339
 5                                 Telephone: 415. 956. 1000
 6                                 Facsimile: 415. 956. 1008

 7                                 Attorneys for Individual and
                                   Representative Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                         64       COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 Case 2:16-cv-03157-PSG-JEM Document 71 Filed 12/17/18 Page 65 of 65 Page ID #:712



 1                               CERTIFICATE OF SERVICE
 2
           I, Juli Farris, hereby certifies that on December 17, 2018, I electronically filed the
 3
 4   foregoing document with the Clerk of the United States District Court for the Central

 5   District of California using the CM/ECF system, which shall send electronic notification
 6
     to all counsel of record.
 7
 8
                                            /s/Juli E Farris
 9                                          Juli E. Farris
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         PLAINTIFFS’ AMENDED CLASS ACTION AND INDIVIDUAL
                                               65        COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
